

Exhibit 10.4

 
 

--------------------------------------------------------------------------------

 
 
 


MERCEDES-BENZ FINANCIAL SERVICES USA LLC,
as Servicer and as Lender,
 
DAIMLER TRUST,
as Titling Trust,
 
and
 
 
DAIMLER TITLE CO.,
as Collateral Agent
 
 
 
 
____________________________
 
 
2014-A SERVICING SUPPLEMENT
 
Dated as of April 1, 2014
 
____________________________
 


 


 
 
 

--------------------------------------------------------------------------------




 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
 
ARTICLE ONE
 
USAGE AND DEFINITIONS
 
Section 1.01. Capitalized Terms; Rules of Usage.
2

 
ARTICLE TWO
 
DESIGNATION
 
Section 2.01. Designation
3

 
ARTICLE THREE
 
THE SERVICER
 
Section 3.01. Appointment of Servicer.
4
Section 3.02. Servicer Representations and Warranties.
4
Section 3.03. 2014-A Lease and 2014-A Vehicle Representations and Warranties
5
Section 3.04. Liability of the Servicer; Indemnities.
5
Section 3.05. Purchase Upon Breach.
5
Section 3.06. Collection of Payments
6
Section 3.07. Servicer May Own 2014-A Exchange Note and 2014-A ABS Notes
7
Section 3.08. Fees and Expenses.
7
Section 3.09. Termination
7

 
ARTICLE FOUR
 
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
 
Section 4.01. 2014-A Bank Accounts.
8
Section 4.02. Remittances.
9

 
ARTICLE FIVE
 
TERMINATION
 
Section 5.01. Optional Termination.
10

 
ARTICLE SIX
 
REPORTS AND NOTICES
 
Section 6.01. Monthly Reports.
11

 
 

 
 
i

--------------------------------------------------------------------------------

 
 
Section 6.02. Notices and Certificates Under the Basic Servicing Agreement
11
Section 6.03. Annual Officer’s Certificate.
11
Section 6.04. Annual Independent Public Accountants’ Attestation.
12
Section 6.05. Statements to Securityholders
12

 
ARTICLE SEVEN
 
SERVICER EVENTS OF DEFAULT
 
Section 7.01. Servicer Events of Default.
13

 
ARTICLE EIGHT
 
MISCELLANEOUS
 
Section 8.01. Amendments.
16
Section 8.02. Successors and Assigns
16
Section 8.03. Third-Party Beneficiaries
17
Section 8.04. No Petition
17
Section 8.05. GOVERNING LAW; SUBMISSION TO JURISDICTION.
17
Section 8.06. WAIVER OF JURY TRIAL
17
Section 8.07. Severability
17
Section 8.08. Counterparts
18
Section 8.09. Table of Contents and Headings
18
Section 8.10. Conflict with Basic Servicing Agreement
18
Section 8.11. No Recourse
18
Section 8.12. Each Exchange Note Separate; Assignees of Exchange Note
18



 
EXHIBITS
 
Exhibit A – 2014-A Reference Pool Asset Schedule
A-1
Exhibit B – 2014-A Lease and 2014-A Vehicle Representations and Warranties
B-1
Exhibit C – Monthly Investor Report
C-1
Exhibit D – Form of Performance Certification
D-1
Exhibit E – Servicing Criteria to be Addressed in Assessment Of Compliance
E-1



 
APPENDICES
 
Appendix 1 – Usage and Definitions
A1-1



 

 
ii 

--------------------------------------------------------------------------------

 

This 2014-A SERVICING SUPPLEMENT, dated as of April 1, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this “2014-A
Servicing Supplement”), is among MERCEDES-BENZ FINANCIAL SERVICES USA LLC, a
Delaware limited liability company (“MBFS USA”), as servicer with respect to the
2014-A Reference Pool referred to herein (in such capacity, the “Servicer”) and
as lender under the Collateral Agency Agreement referred to herein (in such
capacity, the “Lender”), DAIMLER TRUST, a Delaware statutory trust (the “Titling
Trust”), and DAIMLER TITLE CO., a Delaware corporation, as collateral agent (the
“Collateral Agent”).
 
RECITALS
 
WHEREAS, pursuant to a Second Amended and Restated Trust Agreement, dated as of
April 1, 2008 (the “Titling Trust Agreement”), among MBFS USA, Daimler Trust
Holdings LLC and BNY Mellon Trust of Delaware (f/k/a BNY Mellon (Delaware))
(f/k/a The Bank of New York (Delaware)), the Titling Trust was created to hold
title to leases, vehicles and certain related assets (the “Titling Trust
Assets”);
 
WHEREAS, the Lender, the Servicer, the Titling Trust and the Collateral Agent
have entered into an Amended and Restated Servicing Agreement, dated as of March
1, 2009 (the “Basic Servicing Agreement”), which provides, for, among other
things, the servicing of the Titling Trust Assets by the Servicer;
 
WHEREAS, the Lender, the Servicer, the Titling Trust, the Collateral Agent and
U.S. Bank Trust National Association have entered into an Amended and Restated
Collateral Agency Agreement, dated as of March 1, 2009 (the “Basic Collateral
Agency Agreement”), pursuant to which MBFS USA will make advances to the Titling
Trust from time to time to acquire Titling Trust Assets;
 
WHEREAS, pursuant to the Basic Collateral Agency Agreement and the 2014-A
Exchange Note Supplement, dated as of April 1, 2014 (the “2014-A Exchange Note
Supplement”), among the parties to the Basic Collateral Agency Agreement and
U.S. Bank National Association, as Indenture Trustee, the Lender will assign its
interest in a portion of its outstanding advances to be evidenced by an exchange
note (the “2014-A Exchange Note”), payments in respect of which shall be made
from collections in respect of a pool of specified Titling Trust Assets (the
“2014-A Reference Pool”);
 
WHEREAS, the Lender, on the date hereof, has sold the 2014-A Exchange Note to
Daimler Trust Leasing LLC (the “Transferor”) pursuant to a First-Tier Sale
Agreement, dated as of April 1, 2014 (the “First-Tier Sale Agreement”);
 
WHEREAS, Daimler Trust Leasing LLC, on the date hereof, has sold the 2014-A
Exchange Note to Mercedes-Benz Auto Lease Trust 2014-A pursuant to a Second-Tier
Sale Agreement, dated as of April 1, 2014 (the “Second-Tier Sale Agreement”);
 
WHEREAS,  in connection with the issuance of the 2014-A Exchange Note, the
parties to the Basic Servicing Agreement will enter into a supplement to the
Basic Servicing Agreement to forth the specific rights and duties of the
Servicer and the other agreements and undertakings with respect to the
administration and servicing of the 2014-A Reference Pool; and
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
WHEREAS, the parties hereto wish to enter into this 2014-A Servicing Supplement
to set forth the additional duties required of the Servicer with respect to the
2014-A Reference Pool and the 2014-A Exchange Note.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
ARTICLE ONE

 
USAGE AND DEFINITIONS
 
Section 1.01.  Capitalized Terms; Rules of Usage.
 
(a)           Capitalized terms used in this 2014-A Servicing Supplement that
are not otherwise defined shall have the meanings ascribed thereto in Appendix 1
hereto or, if not defined therein, in Appendix A to the Basic Collateral Agency
Agreement, which Appendices are hereby incorporated into and made a part of this
Agreement.  Appendix 1 also contains rules as to usage applicable to this 2014-A
Servicing Supplement.
 
(b)           Except as otherwise indicated by the context, all references
herein to (i) “Leases” shall be to Collateral Leases and (ii) “Vehicles” shall
be to Collateral Vehicles.
 

 
 
2

--------------------------------------------------------------------------------

 

ARTICLE TWO
 
DESIGNATION
 
Section 2.01.  Designation.  The parties designate the Collateral Assets listed
on Exhibit A to be known as the “2014-A Reference Pool” and each Lease and
Vehicle included therein to be known as a “2014-A Lease” and a “2014-A Vehicle,”
respectively.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE THREE
 
THE SERVICER
 
Section 3.01.  Appointment of Servicer.
 
(a)           Each party acknowledges and agrees that MBFS USA, as Servicer
under the Basic Servicing Agreement, will also act as Servicer under this 2014-A
Servicing Supplement with respect to the 2014-A Reference Pool and the 2014-A
Exchange Note, and MBFS USA will also act as agent and custodian of the Titling
Trust in the management and control of the 2014-A Leases and 2014-A Vehicles
included in the 2014-A Reference Pool and for all other purposes set forth in
the 2014-A Servicing Agreement, in each case, for the benefit of each holder and
pledgee of the 2014-A Exchange Note.  MBFS USA hereby accepts such appointments.
 
(b)           The Servicer may delegate its duties and obligations as Servicer
in accordance with Section 3.05 of the Basic Servicing Agreement.
 
(c)           The Servicer shall account for the 2014-A Leases and 2014-A
Vehicles allocated to the 2014-A Reference Pool separately from any other
Reference Pool and the Revolving Facility Pool.   The 2014-A Leases, the
certificates of title relating to the 2014-A Vehicles, the insurance policies
and insurance records and other documents related to the 2014-A Leases and
2014-A Vehicles will not be physically segregated from other Leases,
certificates of title, insurance policies and insurance records or other
documents related to other Leases and Vehicles owned or serviced by the
Servicer, including Leases and Vehicles which are not part of the 2014-A
Reference Pool.  The accounting records and computer systems of MBFS USA will
reflect the allocation of the 2014-A Leases and 2014-A Vehicles to the 2014-A
Reference Pool.  The Servicer may appoint one or more agents to act as
subcustodians of certain items relating to the 2014-A Leases, the Certificates
of Title relating to the 2014-A Vehicles, the insurance policies and insurance
records and other documents related to the 2014-A Leases and 2014-A Vehicles;
provided, however, that the Servicer shall remain solely responsible for their
safekeeping.
 
Section 3.02.  Servicer Representations and Warranties.
 
(a)           The Servicer has made the representations and warranties set forth
in Section 3.02 of the Basic Servicing Agreement on which the Lender, the
Titling Trust and the Collateral Agent have relied, and the 2014-A Exchange
Noteholder, in acquiring the 2014-A Exchange Note, will rely.  Such
representations and warranties are remade as of the 2014-A Exchange Note
Issuance Date and will survive the sale, transfer, assignment and conveyance of
the 2014-A Exchange Note to the 2014-A Exchange Noteholder, the Transferor and
the Issuer and the pledge of the 2014-A Exchange Note to the Indenture Trustee
pursuant to the Indenture.
 
(b)           As of the 2014-A Exchange Note Issuance Date, the Servicer is not
in material default under any agreement, contract, instrument or indenture of
any nature whatsoever to which it is bound, which default would have a material
adverse effect on the ability of the Servicer to perform its obligations under
this Agreement.
 
(c)           As of the 2014-A Exchange Note Issuance Date, no consent,
approval, authorization or order of any court or governmental agency or body is
required under federal or
 


 
4

--------------------------------------------------------------------------------

 


State law for the execution, delivery and performance by the Servicer, or
compliance by it with this Agreement or the consummation of the transactions
contemplated hereby, or if required has been obtained or can be obtained prior
to the execution of this Agreement.
 
Section 3.03.  2014-A Lease and 2014-A Vehicle Representations and
Warranties.  The Servicer makes the representations and warranties set forth in
Exhibit B with respect to the 2014-A Leases and the 2014-A Vehicles, on which
the 2014-A Exchange Noteholder, the Transferor and the Issuer are relying in
acquiring the 2014-A Exchange Note.  Such representations and warranties are
effective as of the 2014-A Cutoff Date (unless otherwise specified) and will
survive the sale, transfer, assignment and conveyance of the 2014-A Exchange
Note to the 2014-A Exchange Noteholder, the Transferor and the Issuer and the
pledge of the 2014-A Exchange Note to the Indenture Trustee pursuant to the
Indenture.
 
Section 3.04.  Liability of the Servicer; Indemnities.
 
(a)           The Servicer will indemnify, defend and hold harmless the Covered
Parties and the Holder of the Daimler Retail Specified Interest Certificate
(each, with respect to this subsection, an “Indemnified Person”) in accordance
with Section 3.03(b) of the Basic Servicing Agreement, as well as from and
against any and all costs, expenses, losses, damages, claims and liabilities
arising out of the Servicer’s willful misconduct, negligence or bad faith or
resulting from the use, ownership or operation by the Servicer or any of its
Affiliates of a 2014-A Vehicle.
 
(b)           The Servicer will indemnify, defend and hold harmless the Titling
Trust, the Collateral Agent, the Securities Intermediary, the Administrative
Agent, the Trustees and their respective officers, directors, employees and
agents (each, with respect to this subsection, an “Indemnified Person”) from and
against any and all costs, expenses, losses, damages, claims and liabilities
arising out of, or incurred in connection with, the acceptance of or performance
by the Servicer of the trusts and duties contained in this 2014-A Servicing
Supplement, except to the extent that any such cost, expense, loss, damage,
claim or liability (i) is due to the willful misconduct, negligence or bad faith
of the Indemnified Person or (ii) in the case of either Trustee, arises from
such Trustee’s breach of any of its representations or warranties set forth in
the Trust Agreement or the Indenture, as the case may be.
 
(c)           In addition to the Indemnified Parties included in the Basic
Servicing Agreement, the Servicer will treat the Issuer and each Trustee as
“Indemnified Persons” pursuant to Sections 3.03(d), (e), (f) and (g) of the
Basic Servicing Agreement.
 
Section 3.05.  Purchase Upon Breach.
 
(a)           Deposit of Repurchase Payments.
 
(i)      If an Authorized Officer of the Servicer has actual knowledge, or
receives notice from the 2014-A Exchange Noteholder or the Indenture Trustee, of
a breach of (A) a representation or warranty set forth in Section 3.03, (B) the
agreements set forth in Section 3.06 or (C) the covenants set forth in Sections
4.02(a) or 6.08 of the Basic Servicing Agreement and such breach materially and
adversely affects the interest of the Issuer in the related 2014-A Lease or
2014-A Vehicle and such breach has not been cured in all material respects on or
before the last day of the Collection Period which includes
 


 
5

--------------------------------------------------------------------------------

 


the 30th day after the date on which the Servicer obtained actual knowledge of,
or received written notice of, such breach, the Servicer shall deposit into the
2014-A Exchange Note Collection Account an amount equal to the related
Repurchase Payment with respect to such 2014-A Lease and related 2014-A Vehicle.
 
(ii)      The Servicer shall deposit into the 2014-A Exchange Note Collection
Account an amount equal to the related Repurchase Payment if the Servicer
determines, in its sole discretion, that, as a result of a computer systems
error or computer systems limitation or for any other reason, the Servicer is
unable to service a 2014-A Lease and 2014-A Vehicle in accordance with the terms
of the 2014-A Servicing Agreement.
 
(iii)                 So long as MBFS USA remains the Servicer, the Servicer
will deposit into the 2014-A Exchange Note Collection Account an amount equal to
the Repurchase Payment with respect to any 2014-A Lease if the Servicer is
notified that the garaging location of the related 2014-A Vehicle has changed
and, as a result of such change, such 2014-A Vehicle is no longer garaged in an
Eligible State and such state does not become an Eligible State within 90 days
of the Servicer becoming aware of such change.
 
(iv)                 The Servicer will deposit the Repurchase Payment with
respect to any 2014-A Lease and related 2014-A Vehicle that the Servicer is
removing from the 2014-A Reference Pool in accordance with Section 3.05(a) into
the 2014-A Exchange Note Collection Account on the Deposit Date immediately
following the last day of the Collection Period which includes the 30th day
after the date on which the Servicer becomes aware of, or receives written
notice of, such breach or failure; provided that, for the avoidance of doubt,
with respect to 3.05(a)(iii), the Servicer will be deemed to have become aware
of or have received written notice of such breach or failure at the end of the
90-day period set forth therein.
 
(b)           Purchase Constitutes Sole Remedy for Breach.  The sole remedy of
the Collateral Agent, the 2014-A Exchange Noteholder, the Indenture Trustee and
the Holders of the 2014-A ABS Notes with respect to (i) a breach of the
representations and warranties contained in Section 3.03 or (ii) any of the
events described in Section 3.05(a)(i)(B), (a)(ii) or (a)(iii) is to cause the
related Repurchase Payment to be paid as provided in Section 3.05(a)(iv).
 
(c)           Reallocation of Purchased 2014-A Leases and 2014-A Vehicles.  Upon
the deposit of the Repurchase Payment for any 2014-A Lease and 2014-A Vehicle
pursuant to Section 3.05(a), such 2014-A Lease and 2014-A Vehicle will be
reallocated to the Revolving Facility Pool at the direction of the Servicer and
will no longer be included in the 2014-A Reference Pool.
 
Section 3.06.  Collection of Payments.  The Servicer may grant extensions,
waivers, rebates, modifications or adjustments with respect to any 2014-A Lease,
except that if, after the 2014-A Cutoff Date, the Servicer grants an extension
with respect to any 2014-A Lease which extends its related Maturity Date to a
date later than the Payment Date occurring six months prior to the Final
Scheduled Payment Date of the Class A-4 Notes, the Servicer shall deposit into
the 2014-A Exchange Note Collection Account an amount equal to the related
Repurchase Payment and will reallocate such 2014-A Lease and the related 2014-A
Vehicle to the Revolving Facility
 


 
6

--------------------------------------------------------------------------------

 


Pool in accordance with Section 3.05 except, in either case, to the extent that
any such extension is required by Applicable Law.
 
Section 3.07.  Servicer May Own 2014-A Exchange Note and 2014-A ABS Notes.  The
Servicer, and any Affiliate of the Servicer, may, in its individual or any other
capacity, become the owner or pledgee of the 2014-A Exchange Note and/or the
2014-A ABS Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise provided in the 2014-A
Servicing Agreement, the Collateral Agency Agreement and the Indenture.  Except
as otherwise set forth in the 2014-A Basic Documents, 2014-A ABS Notes so owned
by or pledged to the Servicer or such Affiliate will have an equal and
proportionate benefit under the Basic Servicing Agreement and this 2014-A
Servicing Supplement.
 
Section 3.08.  Fees and Expenses.
 
(a)           2014-A Reference Pool Servicing Fee.  The 2014-A Reference Pool
Servicing Fee will be payable solely from, and the right of the Servicer to
receive the 2014-A Reference Pool Servicing Fee will be limited in recourse to,
the 2014-A Available Funds and other amounts applied to the payment of such fee
pursuant to the 2014-A Exchange Note Supplement or the Indenture.
 
(b)           Investment Earnings.  Notwithstanding the provisions of Section
5.03(b) of the Basic Servicing Agreement, investment earnings on funds on
deposit in the 2014-A Bank Accounts shall constitute 2014-A Available
Collections and, on or before each Payment Date, the Indenture Trustee shall
deposit such investment earnings, net of any applicable investment losses and
expenses, into the 2014-A Exchange Note Collection Account.
 
Section 3.09.  Termination.  This 2014-A Servicing Supplement will be terminated
in the event that the Basic Servicing Agreement is terminated in accordance
therewith and may also be terminated at the option of the Servicer or the
Titling Trust at any time following the payment in full of the 2014-A Exchange
Note; provided, that the rights and obligations of the parties under Section
3.04 will survive any such termination.
 


 
7

--------------------------------------------------------------------------------

 


ARTICLE FOUR
 
ACCOUNTS, COLLECTIONS AND APPLICATION OF FUNDS
 
Section 4.01.  2014-A Bank Accounts.
 
(a)           Establishment of 2014-A Bank Accounts.  On or before the 2014-A
Exchange Note Issuance Date, the Servicer will establish the 2014-A Bank
Accounts as three segregated trust accounts, and maintain each as an Eligible
Account at the Indenture Trustee, to be designated as:
 
(i)      “U.S. Bank National Association, as Indenture Trustee, as secured party
for Mercedes-Benz Auto Lease Trust 2014-A” that will be designated as the
“2014-A Exchange Note Collection Account”;
 
(ii)      “U.S. Bank National Association, as Indenture Trustee, as secured
party for Mercedes-Benz Auto Lease Trust 2014-A” that will be designated as the
“2014-A Distribution Account”; and
 
(iii)      “U.S. Bank National Association, as Indenture Trustee, as secured
party for Mercedes-Benz Auto Lease Trust 2014-A” that will be designated as the
“2014-A Reserve Account.”
 
Initially, the 2014-A Exchange Note Collection Account will be account number
171791000, the 2014-A Distribution Account will be account number 171791001 and
the 2014-A Reserve Account will be account number 171791002.
 
(b)           Control of the 2014-A Bank Accounts.  Each of the 2014-A Bank
Accounts will be under the sole dominion and control of the Indenture Trustee,
as secured party for the benefit of the 2014-A Secured Parties, so long as the
2014-A Bank Accounts remain subject to the Lien of the Indenture.  Following the
payment in full of (i) the 2014-A ABS Notes and the release of the 2014-A Bank
Accounts from the Lien of the Indenture, (A) at the direction of the Servicer,
the 2014-A Distribution Account and the 2014-A Reserve Account may be closed and
(B) the 2014-A Exchange Note Collection Account will be under the sole dominion
and control of the Collateral Agent and (ii) the 2014-A Exchange Note, the
2014-A Exchange Note Collection Account will be under the sole dominion and
control of the Borrower and may, at the direction of the Borrower, be
closed.  The Servicer may, however, make deposits to or request the Indenture
Trustee (or, after the Note Balance of the 2014-A ABS Notes has been reduced to
zero and the 2014-A Bank Accounts have been released from the Lien of the
Indenture, the Collateral Agent, and following the payment in full of the 2014-A
Exchange Note, the Borrower) to make deposits to or withdrawals from the 2014-A
Exchange Note Collection Account in accordance with the 2014-A Exchange Note
Supplement, the Indenture, the Collateral Agency Agreement and this 2014-A
Servicing Supplement.  All monies deposited in the 2014-A Exchange Note
Collection Account will be held (i) until the Note Balance of the 2014-A ABS
Notes has been reduced to zero, all Issuer Obligations have been paid in full
and the 2014-A Bank Accounts have been released from the Lien under the
Indenture, by the Indenture Trustee, (ii) until the payment in full of the
2014-A Exchange Note, by the Collateral Agent and (iii) following the payment in
full
 


 
8

--------------------------------------------------------------------------------

 


of the 2014-A Exchange Note, by or on behalf of the Borrower, and in each case
will be applied only upon the terms and conditions of the 2014-A Basic
Documents, as applicable.  The authority of the Servicer to make deposits to the
2014-A Bank Accounts is revocable at any time (i) by the Indenture Trustee until
the Note Balance of the 2014-A ABS Notes has been reduced to zero and the 2014-A
Bank Accounts have been released from the Lien of the Indenture, (ii) then, by
the Collateral Agent until the payment in full of the 2014-A Exchange Note, and
(iii) thereafter by the Borrower.
 
(c)           Agreement with Depository Institution.  The 2014-A Bank Accounts
will only be established at a depository institution or trust company that
complies with the requirements set forth in Section 5.02(d) of the Basic
Servicing Agreement.
 
Section 4.02.  Remittances.
 
(a)           For so long as the Monthly Remittance Condition (i) is not met,
the Servicer shall remit into the 2014-A Exchange Note Collection Account all
2014-A Collections within two Business Days after receipt and identification and
(ii) is met, the Servicer will remit to the 2014-A Exchange Note Collection
Account an amount equal to all 2014-A Collections for a Collection Period no
later than the related Deposit Date.
 
(b)           Pending deposit into the 2014-A Exchange Note Collection Account,
the Servicer may use such 2014-A Collections at its own risk and for its own
benefit and is not required to segregate 2014-A Collections from its own funds.
 


 
9

--------------------------------------------------------------------------------

 


ARTICLE FIVE
 
TERMINATION
 
Section 5.01.  Optional Termination.
 
(a)           On any Payment Date on which the Outstanding Amount is equal to or
less than 10% of the Initial Note Balance, after giving effect to all principal
payments on such Payment Date, the Servicer will have the option to purchase the
2014-A Exchange Note in whole but not in part.  To exercise such option, the
Servicer will (i) notify the Borrower, the Collateral Agent, the Administrative
Agent and the Indenture Trustee of such election not fewer than ten and not more
than 30 days prior to the related Payment Date and (ii) deposit in the 2014-A
Exchange Note Collection Account an amount equal to the 2014-A Exchange Note
Purchase Price.  The 2014-A ABS Notes shall be redeemed in accordance with
Section 10.01 of the Indenture.
 
(b)           Upon purchase of the 2014-A Exchange Note by the Servicer pursuant
to this Section and upon redemption of the Notes and the payment of all Issuer
Obligations in full, pursuant to Section 4.06 of the Basic Collateral Agency
Agreement, the Borrower shall cancel the 2014-A Exchange Note, and the 2014-A
Leases and 2014-A Vehicles shall be reallocated to the Revolving Facility Pool.
 


 
10

--------------------------------------------------------------------------------

 


ARTICLE SIX
 
REPORTS AND NOTICES
 
Section 6.01.  Monthly Reports.
 
(a)           On or prior to each Determination Date, the Servicer will deliver
to the Lender, the Collateral Agent, the Administrative Agent and the Transferor
a Monthly Exchange Note Report for the related Collection Period.
 
(b)           On or prior to each Determination Date, the Servicer will deliver
to the Trustees and the Transferor a Monthly Investor Report for the related
Collection Period.
 
Section 6.02.  Notices and Certificates Under the Basic Servicing
Agreement.  Any notice or certificate received by the Servicer or delivered by
the Servicer under the Basic Servicing Agreement relating to the 2014-A
Reference Pool will be forwarded by the Servicer to the Indenture Trustee within
five Business Days of delivery or receipt thereof by the Servicer.
 
Section 6.03.  Annual Officer’s Certificate.
 
(a)           The Servicer will deliver to the Rating Agencies, the Transferor
and the Trustees on or before the 90th day following the end of each fiscal
year, beginning with the fiscal year ending December 31, 2014, an Officers’
Certificate signed by a Responsible Officer of the Servicer stating that (i) a
review of the activities of the Servicer during the preceding 12-month period
(or such shorter period in the case of the first such Officer's Certificate) and
of the performance of its obligations under this 2014-A Servicing Supplement has
been made under such officer's supervision and (ii) to such officer's knowledge,
based on such review, the Servicer has fulfilled all its obligations under this
2014-A Servicing Supplement throughout such period or, if there has been a
failure in the fulfillment of any such obligation, specifying each such failure
known to such officer and the nature and status thereof.
 
(b)           The Servicer will deliver to the Transferor and the Trustees on or
before the 90th day following the end of each fiscal year, beginning with the
fiscal year ending December 31, 2014, a report regarding the Servicer’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year (or such shorter period in the case of the first such
report) including disclosure of any material instance of non-compliance
identified by the Servicer, in the form specified by paragraph (b) of Rule
13a-18 or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB, which
report shall address each of the Servicing Criteria specified with respect to
the Servicer in Exhibit E hereto delivered to the Issuer and the Administrator
concurrently with the execution of this Agreement.
 
(c)           Deliveries pursuant to this Section may be delivered by e-mail. A
copy of the documents delivered pursuant to this Section may be obtained by any
Noteholder or Person certifying it is a Note Owner by a request in writing to
the Indenture Trustee at its Corporate Trust Office.
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 6.04.  Annual Independent Public Accountants’ Attestation.
 
(a)           On or before the 90th day following the end of each fiscal year,
beginning with the fiscal year ending December 31, 2014, the Servicer shall
cause a firm of independent public accountants (who may also render other
services to the Servicer, the Transferor or their respective Affiliates) to
furnish to the Transferor and the Trustees each attestation report on
assessments of compliance with the Servicing Criteria with respect to the
Servicer during the related fiscal year (or such shorter period in the case of
the first such attestation report) delivered by such accountants in the form
specified by paragraph (c) of Rule 13a-18 or Rule 15d-18 of the Exchange Act and
Item 1122 of Regulation AB.  The certification required by this paragraph may be
replaced by any similar certification using other procedures or attestation
standards which are now or in the future in use by servicers of comparable
assets or which otherwise comply with any rule, regulation, “no action” letter
or similar guidance promulgated by the Commission.
 
(b)           Deliveries pursuant to this Section may be delivered by e-mail.  A
copy of the documents delivered pursuant to this Section may be obtained by any
Noteholder or Person certifying it is a Note Owner by a request in writing to
the Indenture Trustee at its Corporate Trust Office.
 
Section 6.05.  Statements to Securityholders.  Within the prescribed period of
time for tax reporting purposes after the end of each calendar year during the
term of the Issuer, but not later than the latest date permitted by law, the
Servicer shall cause each Trustee to mail to each Person who at any time during
such calendar year shall have been a Securityholder, a statement, prepared by
the Servicer, containing certain information for such calendar year or, in the
event such Person shall have been a Securityholder during a portion of such
calendar year, for the applicable portion of such year, for the purposes of such
Securityholder’s preparation of federal income tax returns.  In addition, the
Servicer shall furnish to the Trustees for distribution to such Person at such
time such other information necessary under Applicable Law for the preparation
of such income tax returns.
 


 
12

--------------------------------------------------------------------------------

 


ARTICLE SEVEN
 
SERVICER EVENTS OF DEFAULT
 
Section 7.01.  Servicer Events of Default.
 
(a)           Notwithstanding Section 8.03 of the Basic Servicing Agreement,
only the occurrence and continuation of any of the following events will be an
“Exchange Note Servicer Event of Default” with respect to the 2014-A Exchange
Note, and the “Exchange Note Servicer Events of Default” set forth in Section
8.03(a) of the Basic Servicing Agreement shall not apply to the 2014-A Exchange
Note or to this 2014-A Servicing Supplement:
 
(i)      any failure by the Servicer to deliver to the Indenture Trustee any
proceeds or payment required to be so delivered with respect to the 2014-A
Exchange Note under the Basic Servicing Agreement or this 2014-A Servicing
Supplement that continues unremedied for ten Business Days after the earlier of
the date on which (A) notice of such failure is given to the Servicer by the
Indenture Trustee or (B) an Authorized Officer of the Servicer has actual
knowledge of such failure;
 
(ii)     any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the 2014-A Servicing
Agreement, which failure materially and adversely affects the rights of holders
of interests in the 2014-A Exchange Note, the Noteholders or, in the event that
Certificates are sold to unaffiliated third parties, the Certificateholders, and
which continues unremedied for 90 days after written notice thereof is given to
the Servicer by the Indenture Trustee;
 
(iii)    any representation, warranty or statement of the Servicer made in the
2014-A Servicing Agreement or any certificate, report or other writing delivered
pursuant to the 2014-A Servicing Agreement shall prove to be incorrect in any
material respect when made, which failure materially and adversely affects the
rights of holders of interests in the 2014-A Exchange Note, the Noteholders or,
in the event that Certificates are sold to unaffiliated third parties, the
Certificateholders, and which failure continues unremedied for 90 days after
written notice thereof is given to the Servicer by the Indenture Trustee; or
 
(iv)    the occurrence of certain Insolvency Events with respect to the
Servicer;
 
provided, however, that the occurrence of any event set forth in clauses (i)
through (iii) with respect to the 2014-A Reference Pool will be an Exchange Note
Servicer Event of Default only with respect to the 2014-A Reference Pool and
will not be a Servicer Event Default with respect to any other Reference Pool or
the Revolving Facility Pool.
 
Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (i), (ii) or (iii) for a period of 120 days will not constitute an
Exchange Note Servicer Event of Default if that failure or delay was caused by
Force Majeure.  Upon the occurrence of any such event, the Servicer will not be
relieved from using all commercially reasonable efforts to perform its
obligations in a timely manner in accordance with the terms of the Basic
Servicing Agreement and this 2014-A Servicing Supplement.
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
(b)           With respect to actions taken under Section 8.03(c) of the Basic
Servicing Agreement after the occurrence of an Exchange Note Servicer Event of
Default, any actions to be taken by the 2014-A Exchange Noteholder thereunder
shall be exercised by the Indenture Trustee, acting at the direction of 66 2/3%
of the Holders of the Outstanding Amount of the Controlling Class.
 
(c)           In accordance with Section 8.05 of the Basic Servicing Agreement,
after the occurrence of an Exchange Note Servicer Event of Default, the 2014-A
Exchange Noteholder (which for purposes of this Section shall be the Indenture
Trustee, acting at the direction of 66 2/3% of the Holders of the Outstanding
Amount of the Controlling Class) may waive any such Servicer Event of Default
and its consequences.  Upon any such waiver, the applicable Exchange Note
Servicer Event of Default will cease to exist, and will be deemed to have been
remedied for every purpose of this Agreement.  No such waiver will extend to any
subsequent or other event or impair any right consequent thereon.
 
(d)           On or after the receipt by the Servicer of notice of an Exchange
Note Servicer Event of Default, all authority and power of the Servicer under
this 2014-A Servicing Supplement, whether with respect to the Notes, the
Certificates, the Trust Estate or otherwise, shall, without further action, pass
to and be vested in the Indenture Trustee or such Successor Servicer as may be
appointed pursuant to the terms of the Basic Servicing Agreement.  The outgoing
Servicer shall cooperate with the Indenture Trustee, the Owner Trustee and such
Successor Servicer in effecting the termination of the responsibilities and
rights of the outgoing Servicer under this 2014-A Servicing Supplement,
including the transfer to the Indenture Trustee or such Successor Servicer for
administration by it of all cash amounts that shall at the time be held by the
outgoing Servicer for deposit, or have been deposited by the outgoing Servicer,
in the 2014-A Bank Accounts or thereafter received with respect to the 2014-A
Leases and 2014-A Vehicles and all information or documents that the Indenture
Trustee or such Successor Servicer may require.  In addition, the Servicer shall
transfer its electronic records relating to the 2014-A Leases and 2014-A
Vehicles to the Successor Servicer in such electronic form as the Successor
Servicer may reasonably request.  All Transition Costs shall be paid by the
outgoing Servicer (or by the initial Servicer if the outgoing Servicer is the
Indenture Trustee acting on an interim basis) upon presentation of reasonable
documentation of such costs and expenses.
 
(e)           Notwithstanding Section 7.01(d), if the Indenture Trustee shall be
unwilling so to act or if it is legally unable so to act, a Successor Servicer
shall be appointed in accordance with Section 8.04 of the Basic Servicing
Agreement.  Compensation for any Successor Servicer shall not be greater than
that payable to MBFS USA as initial Servicer hereunder without the prior consent
of the Majority Noteholders of the Controlling Class (or Holders of Certificates
representing not less than 51% of the aggregate Certificate Percentage Interests
then outstanding if the Notes are no longer Outstanding).  The Indenture Trustee
and such successor shall take such action, consistent with this 2014-A Servicing
Supplement, as shall be necessary to effectuate any such succession.  The
Indenture Trustee shall not be relieved of its duties as Successor Servicer
under this Section until a newly appointed Servicer shall have assumed the
obligations and duties of the terminated Servicer under this 2014-A
Servicing  Supplement.  Notwithstanding anything to the contrary contained
herein, in no event shall the Indenture Trustee be liable for any servicing fee
or for any differential in the amount of the servicing fee
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
paid hereunder and the amount necessary to induce any Successor Servicer to act
as Successor Servicer hereunder.
 


 
15

--------------------------------------------------------------------------------

 


ARTICLE EIGHT
 
MISCELLANEOUS
 
Section 8.01.  Amendments.
 
(a)           This 2014-A Servicing Supplement and the Basic Servicing
Agreement, as supplemented by this 2014-A Servicing Supplement, may be amended
in accordance with Section 10.01 of the Basic Servicing Agreement without the
consent of any Securityholder, to cure any ambiguity, to correct or supplement
any provision herein which may be inconsistent with any other provision herein
or to add, change or eliminate any other provision with respect to matters or
questions arising under this 2014-A Servicing Supplement that are not
inconsistent with the provisions of this 2014-A Servicing Supplement; provided,
that (i) the Servicer shall have delivered to the Indenture Trustee an Opinion
of Counsel or an Officer’s Certificate of the Issuer to the effect that such
action will not materially adversely affect the interests of any Noteholders or
(ii) the Rating Agency Condition shall have been satisfied with respect to such
amendment.
 
(b)           Each amendment, supplement or other modification of this 2014-A
Servicing Supplement other than those provided for in Section 7.01(a) requires
the consent of the Majority Noteholders of the Controlling Class (or if the
Notes are no longer Outstanding, Holders of Certificates evidencing not less
than a majority of the aggregate Certificate Percentage Interests); provided,
however, that no such amendment may (i) increase or reduce in any manner the
amount of, or accelerate or delay the timing of, or change the allocation or
priority of, collections of payments on or in respect of the 2014-A Leases and
2014-A Vehicles or distributions that are required to be made for the benefit of
the Securityholders, change the Interest Rate applicable to any class of Notes
or the Required Reserve Amount for the 2014-A Reserve Account, without the
consent of all holders of Notes then Outstanding or (ii) reduce the percentage
of the Note Balance of the Notes or of the Controlling Class the consent of the
Holders of which is required for any amendment to this 2014-A Servicing
Supplement without the consent of all Holders of Notes or of the Controlling
Class then Outstanding.
 
(c)           It shall not be necessary for the consent of any Person pursuant
to this Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.
 
(d)           Promptly upon the execution of any such amendment, (i) the
Servicer will send a copy of such amendment to the Indenture Trustee and the
Rating Agencies and (ii) the Indenture Trustee will deliver to each Holder of a
2014-A ABS Note a copy of such amendment.
 
Section 8.02.  Successors and Assigns.  All covenants and agreements in the
Basic Servicing Agreement, as supplemented by this 2014-A Servicing Supplement,
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors and assigns.  Any request, notice, direction, consent, waiver or
other instrument or action by the parties hereto shall bind their respective
successors and assigns.
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
Section 8.03.  Third-Party Beneficiaries.  The Issuer and the Indenture Trustee,
as holder and pledgee, respectively, of the 2014-A Exchange Note, and their
respective successors, permitted assigns and pledges are third-party
beneficiaries of the obligations of the parties hereto and may directly enforce
the performance of any such obligations hereunder.
 
Section 8.04.  No Petition.  Each of the Servicer and the Collateral Agent
covenants and agrees that for a period of one year and one day (or, if longer,
any applicable preference period) after payment in full of all Exchange Notes
and all outstanding Securities, it will not institute against, or join any
Person in instituting against, the Titling Trust, the Initial Beneficiary or the
Transferor any bankruptcy, reorganization, arrangement, insolvency or
liquidation Proceedings, or other Proceedings under any Insolvency Law in
connection with any obligations relating to the 2014-A ABS Notes, the 2014-A
Exchange Note or the 2014-A Basic Documents and agrees that it will not
cooperate with or encourage others to institute any such Proceeding.
 
Section 8.05.  GOVERNING LAW; SUBMISSION TO JURISDICTION.
 
(a)           THIS 2014-A SERVICING SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
(b)           Each party to this 2014-A Servicing Supplement submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for purposes of all Proceedings arising out of or relating to this 2014-A
Servicing Supplement or the transactions contemplated by the 2014-A Basic
Documents.  Each party to this 2014-A Servicing Supplement irrevocably waives,
to the fullest extent it may do so, any objection that it may now or hereafter
have to the laying of the venue of any such Proceeding brought in such a court
and any claim that any such Proceeding brought in such a court has been brought
in an inconvenient forum.
 
Section 8.06.  WAIVER OF JURY TRIAL.  EACH PARTY TO THIS 2014-A SERVICING
SUPPLEMENT IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO ANY 2014-A BASIC DOCUMENT OR THE TRANSACTIONS CONTEMPLATED BY ANY
2014-A BASIC DOCUMENT.
 
Section 8.07.  Severability.  If any one or more of the covenants, agreements,
provisions or terms of this 2014-A Servicing Supplement or the 2014-A Servicing
Agreement is held invalid, illegal or unenforceable, then such covenants,
agreements, provisions or terms will be deemed severable from the remaining
covenants, agreements, provisions and terms of this 2014-A Servicing Supplement
or the 2014-A Servicing Agreement, as applicable, and will in no way affect the
validity, legality or enforceability of the other covenants, agreements,
provisions and terms of this 2014-A Servicing Supplement or the 2014-A Servicing
Agreement.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Section 8.08.  Counterparts.  This 2014-A Servicing Supplement may be executed
in any number of counterparts, each of which will be an original, and all of
which will together constitute one and the same instrument.
 
Section 8.09.  Table of Contents and Headings.  The Table of Contents and the
various headings in this 2014-A Servicing Supplement are included for
convenience only and will not affect the meaning or interpretation of any
provision of this 2014-A Servicing Supplement.
 
Section 8.10.  Conflict with Basic Servicing Agreement.  In the event of any
conflict between this 2014-A Servicing Supplement and the Basic Servicing
Agreement, the terms of this 2014-A Servicing Supplement will prevail.
 
Section 8.11.  No Recourse.  It is expressly understood and agreed by the
parties that (i) this document is executed and delivered by BNYM, not
individually or personally, but solely as Titling Trustee, in the exercise of
the powers and authority conferred and vested in it, (ii) each of the
representations, undertakings and agreements herein made on the part of the
Titling Trust is made and intended not as personal representations, undertakings
and agreements by BNYM but is made and intended for the purpose for binding only
the Titling Trust, (iii) nothing herein contained shall be construed as creating
any liability on BNYM, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any person claiming by, through or
under the parties hereto and (iv) under no circumstances shall BNYM be
personally liable for the payment of any indebtedness or expenses of the Titling
Trust or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Titling Trust under this document
or any other related documents.
 
Section 8.12.  Each Exchange Note Separate; Assignees of Exchange Note.  Each
party hereto acknowledges and agrees (and each holder or pledgee of the 2014-A
Exchange Note, by virtue of its acceptance of such 2014-A Exchange Note or
pledge thereof, acknowledges and agrees) that (i) the Specified Interest is a
separate series of the Titling Trust as provided in Section 3806(b)(2) of
Chapter 38 of Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq.,
(ii) the debts, liabilities, obligations and expenses incurred, contracted for
or otherwise existing with respect to (a) the 2014-A Exchange Note or the
related 2014-A Reference Pool shall be enforceable against such 2014-A Reference
Pool only and not against any other Reference Pool or the Revolving Facility
Pool and (b) any other Exchange Note, any other Reference Pool or the Revolving
Facility Pool shall be enforceable against such other Exchange Note, other
Reference Pools, or the Revolving Facility Pool only, as applicable, and not
against the 2014-A Exchange Note or any 2014-A Lease or 2014-A Vehicle included
in the 2014-A Reference Pool, (iii) except to the extent required by law, the
leases and the related leased vehicles included in the Revolving Facility Pool
or leases and the related leased vehicles included in any other Reference Pool
with respect to any other Exchange Note (other than the 2014-A Exchange Note
transferred hereunder which is related to the 2014-A Reference Pool) shall not
be subject to the claims, debts, liabilities, expenses or obligations arising
from or with respect to the 2014-A Exchange Note in respect of such claim, (iv)
no creditor or holder of a claim relating to (a) the 2014-A Exchange Note or the
related 2014-A Reference Pool shall be entitled to maintain any action against
or recover any assets allocated to any other Reference Pool, the Revolving
Facility Pool or any other Exchange Note or the assets allocated thereto
 


 
18

--------------------------------------------------------------------------------

 


(except to the extent of amounts available to such Persons on a fully
subordinated basis), and (b) any other Reference Pool, the Revolving Facility
Pool or any other Exchange Note other than the 2014-A Exchange Note related to
the 2014-A Reference Pool shall be entitled to maintain any action against or
recover any assets allocated to the 2014-A Reference Pool and (v) any purchaser,
assignee or pledgee of an interest in the 2014-A Reference Pool or, the 2014-A
Exchange Note, must, prior to or contemporaneously with the grant of any such
assignment, pledge or security interest, (a) give to the Titling Trust a
non-petition covenant substantially similar to that set forth in Section 11.10
of the Titling Trust Agreement and (b) execute an agreement for the benefit of
each holder, assignee or pledgee from time to time of any other Exchange Note to
release all claims to the assets of the Titling Trust allocated to the Revolving
Facility Pool and each other Reference Pool and, in the event that such release
is not given effect, to fully subordinate all claims it may be deemed to have
against the assets of the Titling Trust allocated to the Revolving Facility Pool
and each other Reference Pool.
 


 


 
19

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the parties hereto have caused this 2014-A Servicing
Supplement to be duly executed by their respective officers duly authorized as
of the day and year first above written.
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Servicer
         
 
By:
        Name        Title           

 
 

 
MERCEDES-BENZ FINANCIAL SERVICES
USA LLC, as Lender
         
 
By:
        Name        Title           

 
 

 
DAIMLER TRUST,
as Titling Trust
 

 
 
By:
BNY MELLON TRUST OF DELAWARE (f/k/a BNYM (Delaware))

 
(f/k/a The Bank of New York (Delaware)),

 
not in its individual capacity but solely as Titling Trustee

 
 

 
DAIMLER TITLE CO.,
as Collateral Agent
         
 
By:
        Name        Title           

 
 

2014-A Servicing Supplement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
2014-A REFERENCE POOL ASSET SCHEDULE
 


 
(On file with the Collateral Agent)
 

A-1
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
2014-A LEASE AND 2014-A VEHICLE REPRESENTATIONS AND WARRANTIES
 
(i)           Origination.  The 2014-A Lease is a Stand-Alone Lease that was
originated (a) by a Dealer in the ordinary course of such Dealer’s business, (b)
on or after March 19, 2010, (c) pursuant to an agreement which allows for
recourse to the Dealer in the event of certain defects in the 2014-A Lease (but
not for a default by the related Lessee) and (d) in substantial compliance with
the Credit and Collection Policy.
 
(ii)           Leases.  The 2014-A Lease constitutes “tangible chattel paper”
within the meaning of Section 9-102 of the UCC.
 
(iii)           Leased Vehicle.  The related 2014-A Vehicle is a Mercedes-Benz
passenger car, sport utility vehicle or crossover or a smart automobile that was
new at the time of the origination of the related 2014-A Lease.
 
(iv)           Certificate of Title and Lienholder.  The 2014-A Vehicle was
titled in a State in accordance with the Titling Trust Agreement and in a manner
acceptable to the related Registrar of Titles, and the Collateral Agent is noted
as lienholder of the 2014-A Vehicle (other than in Kansas, Missouri, Nebraska or
South Dakota) and such lien is a perfected first priority security interest.
 
(v)           Lessee.  The related Lessee is a Person other than MBFS USA, any
Affiliate thereof or a Governmental Authority and, at the time of origination of
the 2014-A Lease, based on information provided by the Lessee, the Lessee is
located in and has a billing address within a State.
 
(vi)           Closed-End Lease; Payment in Dollars.  The 2014-A Lease is
payable solely in Dollars in the United States and is a closed-end lease that
provides for equal monthly payments by the Lessee, which scheduled payments, if
made when due, fully amortize to an amount equal to the Booked Residual Value of
the related 2014-A Vehicle based upon the related Contract Rate.
 
(vii)           One Original.  There is only one original executed copy of the
2014-A Lease.  The Servicer, or its custodian, has possession of such original,
which does not have any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Titling Trust.
 
(viii)           Compliance with Law.  The 2014-A Lease complied in all material
respects at the time it was originated and, as of the 2014-A Closing Date, will
comply in all material respects with all requirements of federal, State and
local laws.
 
(ix)           Consents, Licenses and Approvals.  All material consents,
licenses, approvals or authorizations of, or registrations or declarations with,
any Governmental Authority required to be obtained, effected or given by Titling
Trust in connection with (a) the execution, delivery and
 
 
 
 
B-1

--------------------------------------------------------------------------------

 
 
performance by the Titling Trust of such 2014-A Lease and (b) the acquisition by
the Titling Trust of such 2014-A Lease and the related 2014-A Vehicle, were duly
obtained, effected or given and were in full force and effect as of such date of
creation or acquisition and remained in full force and effect as of the 2014-A
Closing Date.
 
(x)           Enforceability.  The 2014-A Lease was fully and properly executed
by the parties thereto and such 2014-A Lease represents the legal, valid and
binding full-recourse payment obligation of the related Lessee, enforceable
against such Lessee in accordance with its terms, except as enforceability is
subject to or limited by bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium and other similar laws affecting the enforcement of
creditors’ rights in general or principles of equity (whether considered in a
suit at law or in equity).
 
(xi)           Title to the Lease and Leased Vehicle.  Neither the 2014-A Lease
nor the 2014-A Vehicle has been sold, transferred, assigned, pledged or granted
by any Dealer to any Person other than the Titling Trust.  The Titling Trust has
good and marketable title to such 2014-A Lease and 2014-A Vehicle, free and
clear of any Liens (other than Permitted Liens), participations and rights of
others, including, to the knowledge of the Servicer, Liens (other than Permitted
Liens) or claims for work, labor or material relating to such 2014-A Vehicle.
 
(xii)           Lease in Full Force and Effect; No Waiver.  The 2014-A Lease is
in full force and effect and not satisfied, subordinated or rescinded and no
provision of the 2014-A Lease has been waived in any manner that causes or could
cause such 2014-A Lease to not qualify with the other criteria set forth herein.
 
(xiii)           No Defenses.  The 2014-A Lease is not subject to any right of
rescission, cancellation, setoff, claim, counterclaim or any other defense
(including defenses arising out of violations of usury laws) of the related
Lessee to payment of the amounts due thereunder, and no such right of
rescission, cancellation, set-off, claim, counterclaim or any other defense
(including defenses arising out of violations of usury laws) has been asserted
or threatened.
 
(xiv)           Assignability.  The 2014-A Lease is fully assignable and does
not require the consent of the related Lessee or any other Person as a condition
to any transfer, sale or assignment of the rights thereunder to the Titling
Trust.
 
(xv)           Lease Term.  As of its origination date, the 2014-A Lease had an
original Lease Term of no less than 18 months and no more than 60 months.
 
(xvi)           Insurance.  As of the time of origination of the 2014-A Lease,
the related lease agreement required the related Lessee to obtain physical
damage insurance covering the related 2014-A Vehicle.
 
(xvii)           No Bankruptcy.  As of the 2014-A Cutoff Date, the Servicer has
not received actual notice that the Lessee on any 2014-A Lease is a debtor in a
bankruptcy proceeding.
 
(xviii)           No Extensions.  The 2014-A Lease has not been extended or
otherwise been deferred, but may have been modified in accordance with the
Credit and Collection Policy so
 
 
 
B-2

--------------------------------------------------------------------------------

 
 
long as such modification did not cause such 2014-A Lease to not qualify with
the other criteria set forth herein.
 
(xix)           Delinquencies; No Payment Default.  The 2014-A Lease is not
delinquent by more than 30 days.  As of the Cutoff Date, none of the 2014-A
Leases is a Defaulted Lease.
 
(xx)           Securitization Value.  As of the 2014-A Cutoff Date, each 2014-A
Lease had a Securitization Value not less than $18,013.68 and no more than
$149,003.84.
 
(xxi)           FICO Score.  As of its origination date, the Lessee under the
2014-A Lease had a FICO score of not less than 651.
 
(xxii)           No Adverse Selection.  No selection procedures believed to be
adverse to the 2014-A Exchange Noteholder have been utilized in selecting the
2014-A Leases and 2014-A Vehicles included in the 2014-A Reference Pool from
other Leases and Vehicles that meet the criteria specified in this Exhibit.
 
(xxiii)           No Allocation to Other Specified Interest.  The 2014-A Lease
and the related 2014-A Vehicle allocated to the 2014-A Reference Pool has not
been allocated to any Reference Pool other than the 2014-A Reference Pool.
 
(xxiv)           Model Year.  The related 2014-A Vehicle has a model year
between 2011 and 2014, inclusive.
 
(xxv)           Satisfaction of Obligations. The related Dealer, originator and
the Titling Trust have each satisfied all of the obligations required to be
fulfilled on its part with respect to the 2014-A Lease.
 

B-3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
MONTHLY INVESTOR REPORT
 
Mercedes-Benz Auto Lease Trust 2014-A
                     
Investor Report
                     
Collection Period Ended
       
DD-Mon-YYYY
                                 
 `
                     
Amounts in USD
Dates
                                       
Collection Period No.
#
                       
Collection Period (from... to)
DD-Mon-YYYY
DD-Mon-YYYY
                 
Determination Date
DD-Mon-YYYY
                       
Record Date
DD-Mon-YYYY
                       
Payment Date
DD-Mon-YYYY
                       
Interest Period of the Class A-1, A-2-B Notes (from... to)
DD-Mon-YYYY
DD-Mon-YYYY
Actual/360 Days
#
         
Interest Period of the Class A-2-A, A-3 and A-4 Notes (from... to)
DD-Mon-YYYY
DD-Mon-YYYY
30/360 Days
#
         
Summary
                                             
Initial
Beginning
Ending
Principal
Principal per $1000
Note
 
Balance
Balance
Balance
Payment
Face Amount
Factor
Class A-1 Notes
           
Class A-2-A Notes
           
Class A-2-B Notes
           
Class A-3 Notes
           
Class A-4 Notes
           
Total Note Balance
$
$
$
$
     
Overcollateralization
               
Total Securitization Value
   
$
$
$
         
present value of lease payments
           
$
     
$
   
$
         
present value of Base Residual Value
           
$
     
$
   
$
                                                       
Amount
Percentage
               
Initial Overcollateralization Amount
$
%
               
Target Overcollateralization Amount
$
%
               
Current Overcollateralization Amount
$
%
               

 
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
 

 
Interest Rate
Interest Payment
Interest per $1000 Face Amount
Interest & Principal Payment
Interest & Principal Payment per $1000 Face Amount
 
Class A-1 Notes
%
 
$
 
$
 
Class A-2-A Notes
%
 
$
 
$
 
Class A-2-B Notes
%
 
$
 
$
 
Class A-3 Notes
%
 
$
 
$
 
Class A-4 Notes
%
 
$
 
$
 
Total
 
$
 
$
   
Available Funds
                 
Lease Payments Received
   
$
   
Net Sales Proceeds-early terminations (incl. Defaulted Leases)
$
   
Net Sales Proceeds-scheduled terminations
 
$
                                             
Thereof excess wear and tear received
 
$
                   
Thereof excess mileage charges received
 
$
                   
Subtotal
   
$
                   
Repurchase Payments
   
$
                                             
Advances made by the Servicer
   
$
                   
Investment Earnings
   
$
                   
Total Available Collections
   
$
                   
Reserve Account Draw Amount
   
$
                   
Total Available Funds
   
$
                                                       
Distributions
             
(1) Total Servicing Fee and
   
$
                   
     Nonrecoverable Advances to Servicer
 
$
                   
(2) Total Trustee Fees
   
$
                   
(3) Interest Distributable Amount Class A Notes
 
$
                   
(4) Priority Principal Distribution Amount
 
$
                   
(5) To Reserve Fund to reach the Reserve Fund Required Amount
$
                   
(6) Regular Principal Distribution Amount
 
$
                   
(7) Additional Servicing Fee and Transition Costs
 
$
                   
(8) Total Trustee Fees [not previously paid under (2)]
$
                   
(9) Excess Collections to Certificateholders
 
$
                   
Total Distribution
   
$
                                               
Distribution Detail
                                         

 
 
 
 
C-2

--------------------------------------------------------------------------------

 
 

     
Amount
Due
Amount
Paid
 
Shortfall
 
Total Servicing Fee
$
$
$
 
Total Trustee Fee
$
$
$
                             
Monthly Interest Distributable Amount
$
$
$
 
    thereof on Class A-1 Notes
       
    thereof on Class A-2-A Notes
       
    thereof on Class A-2-B Notes
       
    thereof on Class A-3 Notes
       
    thereof on Class A-4 Notes
                                   
Interest Carryover Shortfall Amount
$
$
$
 
    thereof on Class A-1 Notes
       
    thereof on Class A-2-A Notes
       
    thereof on Class A-2-B Notes
       
    thereof on Class A-3 Notes
       
    thereof on Class A-4 Notes
       
Interest Distributable Amount Class A Notes
$
$
$
                             
Priority Principal Distribution Amount
$
$
$
 
Regular Principal Distribution Amount
$
$
$
 
Principal Distribution Amount
$
$
$
                             
Reserve Fund and Investment Earnings
             
Reserve Fund
                                               
Reserve Fund Required Amount
$
                                     
Reserve Fund Amount - Beginning Balance
   
$
         
  plus top up Reserve Fund up to the Required Amount
$
         
  plus Net Investment Earnings for the Collection Period
$
         
  minus Net Investment Earnings
$
         
  minus Reserve Fund Draw Amount
$
         
Reserve Fund Amount - Ending Balance
$
                                     
Reserve Fund Deficiency
$
                                     
Investment Earnings
                                               
Net Investment Earnings on the Reserve Fund
$
         
Net Investment Earnings on the Exchange Note Collection Account
$
         
Investment Earnings for the Collection Period
$
                                     
Notice to Investors
                                         
Pool Statistics
                                         
Pool Data
                 

 
 
C-3

--------------------------------------------------------------------------------

 
 

         
Amount
Number of Receivables
 
Cutoff Date Securitization Value
$
$
                               
Securitization Value beginning of Collection Period
   
$
   
# 
 
Principal portion of lease payments
$
     
Terminations- Early
$
       
Terminations- Scheduled
                 
Repurchase Payments (excluding interest)
$
             
Gross Losses
$
       
Securitization Value end of Collection Period
$
#
                                       
Pool Factor
%
                                             
As of Cutoff Date
Current 
 
Weighted Average Securitization Rate
%
%
   
Weighted Average Remaining Term (months)
#
#
             
Weighted Average Seasoning (months)
#
#
             
Aggregate Base Residual Value
               
$
     
$
                           
Cumulative Turn-in Ratio
                       
%




 
 
C-4

--------------------------------------------------------------------------------

 
 

                             
Delinquency Profile *
                             
Amount**
Number of Leases
Percentage
   
Current
         
31-60 Days Delinquent
         
61-90 Days Delinquent
         
91-120 Days Delinquent
         
Total
$
#
100.00%
                                 
*A lease is not considered delinquent if the amount past due is less than 10% of
the payment due under such lease
**Based on the actual Securitization Value of the respective leases
                     
  
 
Current
       
Credit Loss
                                                 
Securitization Value of Defaulted Leases BOP
             
$
           
Less Liquidation Proceeds
               
$
           
Less Recoveries
               
$
           
Current Net Credit Loss / (Gain)
                 
$
       
Cumulative Net Credit Loss / (Gain)
                 
$
       
Cumulative Net Credit Loss / (Gain) as % of Cutoff Date Securitization Value
           
$
                                     
Residual Loss
                                             
Current
       
Securitization Value of Liquidated Leases BOP
           
$
       
Less sales proceeds and other payments received during Collection Period
           
$
           
Current Residual Loss / (Gain)
               
$
       
Cumulative Residual Loss / (Gain)
               
$
       
Cumulative Residual Loss / (Gain) as % of Cut-off Date Securitization Value
         
%
       


 
C-5

--------------------------------------------------------------------------------

 
EXHIBIT D
 
FORM OF PERFORMANCE CERTIFICATION

 
Re:  Mercedes-Benz Auto Lease Trust 2014-A
 
The undersigned Servicer hereby certifies to _______ and its officers, directors
and Affiliates (collectively, the “Certification Parties”) as follows, with the
knowledge and intent that the Certification Parties will rely on this
Certification in connection with the certification concerning the Issuer to be
signed by an officer of the Servicer pursuant to the Sarbanes-Oxley Act of 2002:
 
1.           I have reviewed:
 
(i)           the servicer compliance statement of the Servicer provided in the
form specified by Item 1123 of Regulation AB (the “Compliance Statement”);
 
(ii)           the report on assessment of the Servicer’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”);
 
(iii)           the registered public accounting firm’s attestation report
provided in the form specified by Rules 13a-18 and 15d-18 under the Exchange Act
and Section 1122(b) of Regulation AB (the “Attestation Report”); and
 
(iv)           all servicing reports, officer’s certificates and other
information relating to the servicing of the 2014-A Leases and 2014-A Vehicles
by the Servicer during 20___ that were delivered by the Servicer to the
Indenture Trustee pursuant to the Agreement (collectively, the “Servicing
Information”).
 
2.           Based on my knowledge, the Servicing Information, taken as a whole,
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Information.
 
3.           Based on my knowledge, all of the Servicing Information required to
be provided by the Servicer under the Agreement has been provided to the
Indenture Trustee.
 
4.           I am responsible for reviewing the activities performed by
Mercedes-Benz Financial Services USA LLC, as Servicer (the “Servicer”) under the
2014-A Servicing Supplement, dated as of April 1, 2014 (the “Agreement”), among
Mercedes-Benz Financial Services USA LLC, as the lender (in such capacity, the
“Lender”) and as servicer (in such capacity, the “Servicer”), Daimler Trust (the
“Titling Trust”) and Daimler Title Co., as collateral agent (the “Collateral
Agent”), and based on my knowledge and the compliance review conducted in
preparing the Compliance Statement and except as disclosed in the Compliance
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
Statement, the Servicing Assessment or the Attestation Report, the Servicer has
fulfilled its obligations under the Agreement in all material respects.
 
5.           The Compliance Statement required to be delivered by the Servicer
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Servicer pursuant to the Agreement, have been
provided to the Indenture Trustee.  Any material instances of noncompliance
described in such reports have been disclosed to the Transferor.  Any material
instance of noncompliance with the Servicing Criteria has been disclosed in such
reports.
 
Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Agreement.
 
Date: ____________________
 
 

 
MERCEDES-BENZ FINANCIAL SERVICES USA LLC
         
 
By:
        Name        Title           

 
D-2
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE
 
The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:
 
Reference
Criteria
Applicable Servicing
Criteria
Responsible
Party
 
General Servicing Considerations
   
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
Servicer
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
Servicer
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
N/A
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
N/A
   
Cash Collection and Administration
   
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
Servicer
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
N/A for obligor disbursements
Servicer
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
Servicer
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
Servicer
Indenture Trustee

 
 
 
 
E-1

--------------------------------------------------------------------------------

 
 
 
Reference
Criteria
Applicable Servicing
Criteria
Responsible
Party

1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
Indenture Trustee
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
N/A
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
Servicer
Indenture Trustee
 
Investor Remittances and Reporting
   
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
 
Servicer
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
Servicer
Indenture Trustee
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
Servicer
Indenture Trustee
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
Servicer
Indenture Trustee

 
 
 
E-2

--------------------------------------------------------------------------------

 
 
 
Reference
Criteria
Applicable Servicing
Criteria
Responsible
Party

 
Pool Asset Administration
   
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
 
Servicer
1122(d)(4)(ii)
Pool assets and related documents are safeguarded as required by the transaction
agreements
 
Servicer
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
Servicer
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool assets documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
 
Servicer
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
Servicer
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.
 
Servicer
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.
 
Servicer
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
 
Servicer
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
N/A
 

 
 
 
 
E-3

--------------------------------------------------------------------------------

 
 
 
Reference
Criteria
Applicable Servicing
Criteria
Responsible
Party

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
N/A
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
N/A
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
N/A
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
N/A
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
Servicer
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
N/A
 




       
 
By:
        Name        Title           

 
 
 

E-4
 
 

--------------------------------------------------------------------------------

 




APPENDIX 1
 
USAGE AND DEFINITIONS
 
USAGE
 
The following rules of construction and usage are applicable to this Appendix
and to any agreement that incorporates this Appendix and any certificate or
other document made or delivered pursuant to any such agreement:
 
(a)           All terms defined in this Appendix, unless otherwise defined in
any agreement that incorporates this Appendix or any certificate or other
document made or delivered pursuant to any such agreement, have the meanings
assigned in this Appendix.
 
(b)           Accounting terms not defined in this Appendix or in any such
agreement, certificate or other document, and accounting terms partly defined in
this Appendix or in any such agreement, certificate or other document, to the
extent not defined, have the respective meanings given to them under
International Financial Reporting Standards as in effect on the date of such
agreement, certificate or other document.  To the extent that the definitions of
accounting terms in this Appendix or in any such agreement, certificate or other
document are inconsistent with the meanings of such terms under International
Financial Reporting Standards, the definitions contained in this Appendix or in
any such agreement, certificate or other document will control.
 
(c)           References to words such as “this Agreement”, “herein”, “hereof”
and the like shall refer to an agreement that incorporates this Appendix as a
whole and not to any particular part, Article or Section within such
agreement.  References in an agreement to “Article”, “Section”, “Exhibit”,
“Schedule”, “subsection” or another subdivision or to an attachment are, unless
otherwise specified, to an article, section, exhibit, schedule, subsection or
other subdivision of or an attachment to such agreement.  The term “or” means
“and/or” and the term “including” means “including without limitation”.
 
(d)           The definitions contained in this Appendix are equally applicable
to both the singular and plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.
 
(e)           Any agreement or statute defined or referred to in this Appendix
or in any agreement that incorporates this Appendix means such agreement or
statute as from time to time amended, modified, supplemented or replaced,
including (in the case of agreements) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and includes (in the
case of agreements) references to all attachments thereto and instruments
incorporated therein and (in the case of statutes) any rules and regulations
promulgated thereunder and any judicial and administrative interpretations
thereof.
 
(f)           References to a Person are also to its permitted successors and
assigns.
 
 
A-1-1

--------------------------------------------------------------------------------

 
(g)           References to deposits, transfers and payments of any amounts
refer to deposits, transfers or payments of such amounts in immediately
available funds; and the term “proceeds” has the meaning ascribed to such term
in the UCC.
 
(h)           Except where “not less than zero” or similar language is
indicated, amounts determined by reference to a mathematical formula may be
positive or negative.
 
DEFINITIONS
 
“2014-A ABS Notes” or “Notes” means the Class A-1 Notes, the Class A-2-A Notes,
the Class A-2-B Notes, the Class A-3 Notes and the Class A-4 Notes, in each
case, substantially in the form of Exhibit A to the Indenture.
 
“2014-A Administration Agreement” means the 2014-A Administration Agreement,
dated as of April 1, 2014, among the Issuer, the Administrator and the Indenture
Trustee.
 
“2014-A Aggregate Base Residual Value” means, as of any date, the aggregate of
the Base Residual Values of the 2014-A Leases as of such date.
 
“2014-A Aggregate Securitization Value” means, as of any date, the aggregate of
the Securitization Values of the 2014-A Leases as of such date.
 
“2014-A Available Collections” means, for any Payment Date and the related
Collection Period, the sum of 2014-A Collections and any net investment earnings
on amounts on deposit in the 2014-A Exchange Note Collection Account and the
2014-A Reserve Account.
 
“2014-A Available Funds” means, for any Payment Date and the related Collection
Period, the sum of (i) 2014-A Available Collections and (ii) the 2014-A Reserve
Account Draw Amount.
 
“2014-A Available Funds Shortfall Amount” means, for any Payment Date and the
related Collection Period, the amount, if any, by which 2014-A Available
Collections is less than the amount necessary to make the distributions in
clauses (i) through (iv) of Section 8.03(a) of the Indenture.
 
“2014-A Bank Accounts” means the 2014-A Exchange Note Collection Account, the
2014-A Distribution Account and the 2014-A Reserve Account.
 
“2014-A Basic Documents” means (i) the Basic Documents, (ii) the 2014-A
Servicing Supplement, (iii) the 2014-A Exchange Note Supplement, (iv) the
Control Agreements, (v) the First-Tier Sale Agreement, (vi) the Second-Tier Sale
Agreement, (vii) the Indenture, (viii) the 2014-A Administration Agreement and
(ix) the Trust Agreement.
 
“2014-A Closing Date” means April 9, 2014.
 
“2014-A Collateral” has the meaning specified in the Granting Clause of the
Indenture.
 
 
 
A-1-2

--------------------------------------------------------------------------------

 
 
 
“2014-A Collections” means, for any Payment Date and the related Collection
Period, the net amount collected or received by the Servicer on or in respect of
the 2014-A Leases and 2014-A Vehicles during such Collection Period and
transferred to the 2014-A Exchange Note Collection Account in respect of
(i) Base Monthly Payments (including Payments Ahead when received) and any other
payments under the 2014-A Leases, in each case excluding any Administrative
Charges, (ii) Repurchase Payments, (iii) Net Liquidation Proceeds, (iv) Excess
Mileage/Wear and Tear Fees, (v) proceeds of Dealer Recourse Rights, (vi) Pull
Ahead Payments, (vii) Servicer Advances made by the Servicer and (viii) in the
case of an optional termination pursuant to Section 5.01 of the 2014-A Servicing
Supplement, the price specified in such Section; provided, however, that 2014-A
Collections shall not include (1) any amounts received with respect to a 2014-A
Lease for which a Repurchase Payment was included in the Collections for any
prior Collection Period and (2) any payments received on any 2014-A Lease to the
extent that the Servicer has previously made a Servicer Advance with respect to
such 2014-A Lease and is entitled to reimbursement from such payment.
 
“2014-A Cutoff Date” means, with respect to the 2014-A Reference Pool, the close
of business on February 28, 2014.
 
“2014-A Cutoff Date Aggregate Securitization Value” means $2,379,989,193.90, the
2014-A Aggregate Securitization Value as of the 2014-A Cutoff Date.
 
“2014-A Distribution Account” means the account designated as such pursuant to
Section 4.01(a)(ii) of the 2014-A Servicing Supplement.
 
“2014-A Exchange Note” means the note, substantially in the form set forth in
Exhibit A to the 2014-A Exchange Note Supplement, duly executed and
authenticated in accordance with the Basic Collateral Agency Agreement and the
2014-A Exchange Note Supplement.
 
“2014-A Exchange Note Balance” means, as of any date, the 2014-A Aggregate
Securitization Value.
 
“2014-A Exchange Note Collection Account” means the account designated as such
pursuant to Section 4.01(a)(i) of the 2014-A Servicing Supplement.
 
“2014-A Exchange Note Final Scheduled Payment Date” means December 16, 2019.
 
“2014-A Exchange Note Initial Principal Balance” means $2,379,989,193.90, which
is approximately 100% of the 2014-A Cutoff Date Aggregate Securitization Value.
 
“2014-A Exchange Note Interest Amount Due” means, with respect to the 2014-A
Leases and any Payment Date, an amount equal to the sum of (i) the product of
(a) the Scheduled Securitization Value as of the first day of the related 2014-A
Exchange Note Interest Period for each 2014-A Lease, (b) the Securitization Rate
of such 2014-A Lease and (c) a fraction, (1) the numerator of which is 30 (or 60
in the case of the first Collection Period) and (2) the denominator of which is
360 and (ii) any portion of the 2014-A Exchange Note Interest Amount Due that
was not paid on the immediately preceding Payment Date for such 2014-A Lease.
 
 
 
A-1-3

--------------------------------------------------------------------------------

 
 
 
“2014-A Exchange Note Interest Distributable Amount” means, with respect to all
2014-A Leases and any Payment Date, an amount equal to the greater of (i) the
lesser of (a) the 2014-A Exchange Note Interest Amount Due and (b) the 2014-A
Collections and (ii) zero.
 
“2014-A Exchange Note Interest Period” means, with respect to the 2014-A
Exchange Note and any Payment Date, the related Collection Period.
 
“2014-A Exchange Note Interest Rate” means a fraction, the numerator of which is
equal to the 2014-A Exchange Note Interest Amount Due, less any portion of the
2014-A Exchange Note Interest Amount Due that was not paid on any preceding
Payment Date, multiplied by 12 (or, six in the case of the first Collection
Period) and the denominator of which is the Aggregate Scheduled Securitization
Value as of the close of business on the last day of the Collection Period
related to the immediately preceding Payment Date.
 
“2014-A Exchange Note Issuance Date” means the 2014-A Closing Date.
 
“2014-A Exchange Note Principal Distributable Amount” means, with respect to any
Payment Date and the related Collection Period, the amount by which 2014-A
Collections exceed the 2014-A Exchange Note Interest Distributable Amount.
 
“2014-A Exchange Note Purchase Date” means, with respect to the purchase of the
2014-A Exchange Note pursuant to Section 5.01 of the 2014-A Servicing
Supplement, the Payment Date specified by the Servicer pursuant to such Section.
 
“2014-A Exchange Note Purchase Price” means an amount equal to the 2014-A
Exchange Note Balance as of the 2014-A Exchange Note Purchase Date, plus accrued
and unpaid interest thereon.
 
“2014-A Exchange Note Supplement” means the 2014-A Exchange Note Supplement to
the Basic Collateral Agency Agreement, dated as of April 1, 2014, among the
Borrower, the Administrative Agent, the Collateral Agent, the Lender, the
Servicer and the Indenture Trustee.
 
“2014-A Exchange Noteholder” means initially, MBFS USA and, after giving effect
to the transactions contemplated by the First-Tier Sale Agreement and the
Second-Tier Sale Agreement, the Issuer.
 
“2014-A Lease” means a Lease identified as a “2014-A Lease” in the Schedule of
2014-A Reference Pool Assets and included in the 2014-A Reference Pool,
excluding any Lease for which the Repurchase Payment has been paid by the
Servicer pursuant to Section 3.05(a) of the 2014-A Servicing Supplement.
 
“2014-A Lease File” means, with respect to each 2014-A Lease, the related Lease
File.
 
“2014-A Reference Pool” means the Collateral Leases and Collateral Vehicles
listed on the Schedule of 2014-A Reference Pool Assets.
 
“2014-A Reference Pool Servicing Fee” means, with respect to any Collection
Period, (i) the product of (a) one-twelfth of 1.00% (or, with respect to the
first Payment Date, one-sixth
 
 
 
A-1-4

--------------------------------------------------------------------------------

 
of 1.00%) and (b) the 2014-A Exchange Note Balance of the first day of such
Collection Period, plus (ii) the portion, if any, of the 2014-A Reference Pool
Servicing Fee for one or more prior Collection Periods that has not been paid.
 
“2014-A Reserve Account” means the account established pursuant to
Section 4.01(a)(iii) of the 2014-A Servicing Supplement.
 
“2014-A Reserve Account Draw Amount” means, for any Payment Date, the lesser of
(i) the amount on deposit in the 2014-A Reserve Account and (ii) the 2014-A
Available Funds Shortfall Amount; provided, however, that, if on the last day of
the related Collection Period the Note Balance is zero, the 2014-A Reserve Fund
Draw Amount for that Payment Date will equal the amount on deposit in and
available for withdrawal from the 2014-A Reserve Account after giving effect to
all deposits to and withdrawals from the 2014-A Reserve Account on the preceding
Payment Date.
 
“2014-A Secured Parties” means the Noteholders.
 
“2014-A Servicing Agreement” means the Basic Servicing Agreement, as
supplemented by the 2014-A Servicing Supplement.
 
“2014-A Servicing Supplement” means the 2014-A Supplement to the Basic Servicing
Agreement, dated as of April 1, 2014, among the Servicer, the Lender, the
Titling Trust and the Collateral Agent.
 
“2014-A Vehicle” means the new Mercedes-Benz passenger cars, sport utility
vehicles and crossovers and smart automobiles allocated to the 2014-A Reference
Pool.
 
“ABS Control Agreement” means the 2014-A Collateral Account Control Agreement,
dated as of April 1, 2014, among the Issuer, the Indenture Trustee and
U.S. Bank, in its capacity as a securities intermediary.
 
“Additional Servicing Fee” means, with respect to any Payment Date and the
related Collection Period, if a Successor Servicer has been appointed pursuant
to the 2014-A Servicing Agreement, the amount, if any, by which (i) the
compensation payable to such Successor Servicer for such Collection Period
exceeds (ii) the 2014-A Reference Pool Servicing Fee for such Collection Period.
 
“Administrator” means MBFS USA, in its capacity as Administrator pursuant to the
2014-A Administration Agreement, and its successors in such capacity.
 
“Aggregate Scheduled Securitization Value” means, as of any date, the aggregate
of the Scheduled Securitization Values of the 2014-A Leases as of such date.
 
“ALG Current Residual Value” means, with respect to a 2014-A Lease, the expected
wholesale value of the related 2014-A Vehicle at its Maturity Date based on a
residual value estimate of Book 2 (March/April edition) provided by the
Automobile Lease Guide in February 2014.
 
 
 
A-1-5

--------------------------------------------------------------------------------

 
 
 
“ALG Residual Value” means, with respect to a 2014-A Lease, the expected
wholesale value of a 2014-A Vehicle at its Maturity Date based on a residual
value estimate provided by the Automobile Lease Guide at the time such 2014-A
Lease was originated.
 
“Authenticating Agent” has the meaning specified in the Indenture.
 
“Authorized Officer” means (i) the “Authorized Officers” listed under the
definition of the term “Authorized Officer” in Appendix A to the Collateral
Agency Agreement; (ii) in the case of the Transferor, those individuals
determined pursuant to Section 4.18(a) of the Transferor LLC Agreement; (iii) in
the case of the Issuer or the Owner Trustee, any officer of the Owner Trustee or
any agent acting pursuant to a power of attorney by the Issuer or the Owner
Trustee who is authorized to act for the Issuer or the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the 2014-A Closing
Date (as such list may be modified or supplemented from time to time thereafter)
and, so long as the 2014-A Administration Agreement is in effect, any officer of
the Administrator who is authorized to act for the Administrator in matters
relating to the Issuer and to be acted upon by the Administrator pursuant to the
2014-A Administration Agreement and who is identified on the list of Authorized
Officers delivered by the Administrator to the Indenture Trustee on the 2014-A
Closing Date (as such list may be modified or supplemented from time to time
thereafter); and (iv) in the case of the Indenture Trustee and the Note
Registrar, any officer within the Corporate Trust Office of such Person,
including any vice president, assistant vice president, assistant treasurer,
assistant secretary or any other officer of such Person, customarily performing
functions similar to those performed by any of the above designated and also,
with respect to a particular matter, any other officer to whom such matter is
referred because of such officer’s knowledge of and familiarity with the
particular subject.
 
“Base Residual Value” means, with respect to a 2014-A Lease, the lowest of the
(i) Residual Value, (ii) the ALG Residual Value and (iii) the ALG Current
Residual Value.
 
“Benefit Plan” means (i) an “employee benefit plan”, as defined in Section 3(3)
of ERISA, that is subject to Title I of ERISA, (ii) a “plan”, as defined in
Section 4975(e)(1) of the Code, that is subject to Section 4975 of the Code or
(iii) an entity whose underlying assets include “plan assets” by reason of such
employee benefit plan’s or plan’s investment in the entity (within the meaning
of Department of Labor Regulation 29 C.F.R. Section 2510.3-101, as modified by
Section 3(42) of ERISA) or any governmental, church, non-U.S. or other plan that
is subject to a Similar Law.
 
“Book-Entry Notes” means a beneficial interest in the 2014-A ABS Notes,
ownership and transfers of which shall be made through book entries by a
Clearing Agency as described in Section 2.10 of the Indenture.
 
“Certificate” means the Issuer’s asset backed certificates issued pursuant to
the Trust Agreement, substantially in the form of Exhibit B to the Trust
Agreement.
 
“Certificate Percentage Interest” means, with respect to a Certificate, the
percentage specified on such Certificate as the Certificate Percentage Interest,
which percentage represents
 
 
 
A-1-6

--------------------------------------------------------------------------------

 
 
the beneficial interest of the holder of such Certificate in the Issuer.  The
initial Certificate Percentage Interest held by MBFS USA shall be 100%.
 
“Certificateholder” means the Person in whose name a Certificate is registered
on the Certificate Register.
 
“Certification Parties” means, collectively, the Certifying Person and the
entity for which the Certifying Person acts as an officer, and such entity’s
officers, directors and Affiliates.
 
“Certifying Person” means an individual who signs the Sarbanes-Oxley
Certification.
 
“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2-A Notes, the Class A-2-B Notes,
the Class A-3 Notes and the Class A-4 Notes.
 
“Class A-1 Final Scheduled Payment Date” means April 15, 2015 (or, if such day
is not a Business Day, the next succeeding Business Day).
 
“Class A-1 Interest Rate” means 0.20000% per annum (computed on the basis of the
actual number of days elapsed, but assuming a 360-day year).
 
“Class A-1 Note Balance” means, as of any date, the Initial Class A-1 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-1 Notes.
 
“Class A-1 Notes” means the $393,000,000 aggregate principal amount of the
Issuer’s 0.20000% Class A-1 Asset Backed Notes, issued pursuant to the
Indenture.
 
“Class A-2 Final Scheduled Payment Date” means June 15, 2016 (or, if such day is
not a Business Day, the next succeeding Business Day).
 
“Class A-2 Notes” means the Class A-2-A Notes and the Class A-2-B Notes.
 
“Class A-2-A Interest Rate” means 0.48% per annum (computed on the basis of a
360-day year of twelve 30-day months).
 
“Class A-2-A Note Balance” means, as of any date, the Initial Class A-2-A Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-2-A Notes.
 
“Class A-2-A Notes” means the $405,000,000 aggregate principal amount of the
Issuer’s 0.48% Class A-2-A Asset Backed Notes, issued pursuant to the Indenture.
 
“Class A-2-B Interest Rate” means LIBOR + 0.18% per annum (computed on the basis
of the actual number of days elapsed, but assuming a 360-day year).
 
“Class A-2-B Note Balance” means, as of any date, the Initial Class A-2-B Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-2-B Notes.
 
 
 
A-1-7

--------------------------------------------------------------------------------

 
 
“Class A-2-B Notes” means the $405,000,000 aggregate principal amount of the
Issuer’s LIBOR + 0.18% Class A-2-B Asset Backed Notes, issued pursuant to the
Indenture.
 
“Class A-3 Final Scheduled Payment Date” means December 15, 2016 (or, if such
day is not a Business Day, the next succeeding Business Day).
 
“Class A-3 Interest Rate” means 0.68% per annum (computed on the basis of the
actual number of days elapsed, but assuming a 360-day year of twelve 30-day
months).
 
“Class A-3 Note Balance” means, as of any date, the Initial Class A-3 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-3 Notes.
 
“Class A-3 Notes” means the $564,290,000 aggregate principal amount of the
Issuer’s 0.68% Class A-3 Asset Backed Notes, issued pursuant to the Indenture.
 
“Class A-4 Final Scheduled Payment Date” means December 16, 2019 (or, if such
day is not a Business Day, the next succeeding Business Day thereafter).
 
“Class A-4 Interest Rate” means 0.90% per annum (computed on the basis of a
360-day year of twelve 30-day months).
 
“Class A-4 Note Balance” means, as of any date, the Initial Class A-4 Note
Balance reduced by all payments of principal made on or prior to such date on
the Class A-4 Notes.
 
“Class A-4 Notes” means the $220,000,000 aggregate principal amount the Issuer’s
0.90% Class A-4 Asset Backed Notes, issued pursuant to the Indenture.
 
“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.
 
“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.
 
“Collection Period” means, with respect to any Payment Date, the immediately
preceding calendar month (or, in the case of the first Collection Period, the
period from but excluding the 2014-A Cutoff Date to and including the last day
of the calendar month immediately preceding the calendar month in which the
first Payment Date occurs).
 
“Commission” means the Securities and Exchange Commission.
 
“Control Agreements” means the ABS Control Agreement and the Titling Trust
Control Agreement.
 
 
 
A1-8

--------------------------------------------------------------------------------

 
 
“Controlling Class” means the Holders of the 2014-A ABS Notes.
 
 
 
“Corporate Trust Office” means, with respect to
 
(i)           the Indenture Trustee and, for so long as the Indenture Trustee is
the Note Registrar, the Note Registrar, the office of the Indenture Trustee at
which its corporate trust business is administered, which on the 2014-A Closing
Date is located at:
 
U.S. Bank National Association
190 S. LaSalle Street, Seventh Floor
Chicago, Illinois  60603
Attention: Structured Finance/MBALT 2014-A
E-mail: melissa.rosal@usbank.com
Telephone:  (312) 332-7496
Fax:  (312) 332-7996
 
or at such other address as each party may designate by notice to the Borrower,
the Servicer and each Noteholder; and
 
(ii)           the Owner Trustee, the office of the Owner Trustee at which its
corporate trust business is administered, which on the 2014-A Closing Date is
located at:
 
Wilmington Trust, National Association
Rodney Square North
1100 North Market Street
Wilmington, Delaware  19890
Attention:  Corporate Trust Administration
E-mail: yhowell@wilmingtontrust.com
Telephone:  (302) 636-6185
Fax:  (302) 636-4140
 
or at such other address as the Owner Trustee may designate by notice to the
Indenture Trustee and the Transferor, or the principal corporate trust office of
any successor Owner Trustee at the address designated by such successor Owner
Trustee by notice to the Indenture Trustee and the Transferor.
 
“Default” means any occurrence that with notice or the lapse of time or both
would become an Event of Default.
 
“Defaulted Lease” means any Lease with respect to which, at any time prior to
its Maturity Date, (i) an amount equal to 10% or more of any related Base
Monthly Payment remains unpaid for 120 days or more from the related Payment Due
Date, (ii) such Lease has been identified by the Servicer as uncollectible,
(iii) the related Vehicle has been repossessed and the related Lease has been
terminated, (iv) such Lease has been written off by the Servicer in accordance
with the Credit and Collection Policy for writing off lease contracts for leased
vehicles other than with respect to repossessions or (v) in respect of which the
Servicer’s records, in accordance with the Credit and Collection Policy,
indicate that all Insurance Proceeds expected to be received have been received
following a casualty or other loss with respect to the related Vehicle.
 
 
 
A1-9

--------------------------------------------------------------------------------

 
 
“Definitive Note” means a definitive fully registered Note.
 
“Delaware Secretary of State” means the Secretary of State of the State of
Delaware.
 
“Delaware Statutory Trust Act” means The Delaware Statutory Trust Act, 12 Del.C.
§3801 et seq.
 
“Depository Agreement” means the agreement between the Issuer and DTC, as the
initial Clearing Agency, dated as of the 2014-A Closing Date.
 
“Determination Date” means, with respect to any Collection Period, two Business
Days before the related Payment Date.
 
“DTC” means The Depository Trust Company.
 
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.
 
“Eligible State” means, with respect to the Titling Trust, any State in which
the Titling Trust is, if and to the extent required by Applicable Law,
qualified, authorized and licensed to hold title or other evidence of the
interest in leased vehicles.
 
“Event of Default” has the meaning specified in Section 5.01 of the Indenture.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
regulations promulgated thereunder.
 
“Exchange Act Reports” means any reports on Form 10-D, Form 8-K or Form 10-K
required to be filed by the Transferor with respect to the Issuer under the
Exchange Act.
 
“Exchange Note Supplement” means the 2014-A Exchange Note Supplement.
 
“FICO” means Fair Isaac & Co.
 
“Final Scheduled Payment Date” means with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the Class
A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3 Final
Scheduled Payment Date and (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date.
 
“First-Tier Assets” has the meaning specified in Section 2.01(a) of the
First-Tier Sale Agreement.
 
“First-Tier Sale Agreement” means the First-Tier Sale Agreement, dated as of
April 1, 2014, between MBFS USA, as seller, and the Transferor, as purchaser.
 
“Force Majeure” means any delay or failure in performance caused by acts beyond
the Issuer’s reasonable control, including acts of God, war, vandalism,
sabotage, accidents, fires, floods, strikes, labor disputes, mechanical
breakdown, shortages or delays in obtaining suitable
 
 
 
A1-10

--------------------------------------------------------------------------------

 
 
parts or equipment, material, labor, or transportation, acts of subcontractors,
interruption of utility services, acts of any unit of government or governmental
agency, or any similar cause.
 
“Form 10-D Disclosure Item” means, with respect to any Person, any event
specified in Part II of Schedule B to the 2014-A Exchange Note Supplement for
which such Person is the responsible party, if such Person or in the case of the
Owner Trustee or Indenture Trustee, a Responsible Officer of such Person, has
actual knowledge of such event.
 
“Form 10-K Disclosure Item” means, with respect to any Person, (i) any Form 10-D
Disclosure Item and (ii) any additional items specified in Part III of
Schedule B to the 2014-A Exchange Note Supplement for which such Person is the
responsible party, or if such Person is the Indenture Trustee or the Owner
Trustee, a Responsible Officer of such Person has actual knowledge of such
event.
 
“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create and grant a lien upon and a security
interest in and right of set-off or recoupment against, and to deposit, set over
and confirm pursuant to any 2014-A Basic Document.  A Grant of the 2014-A
Collateral or of any other agreement or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including the immediate and continuing right to claim for, collect,
receive and give receipt for principal and interest payments in respect of the
2014-A Collateral and all other monies payable thereunder, to give and receive
notices and other communications, to make waivers or other agreements, to
exercise all rights and options, to bring Proceedings in the name of the
granting party or otherwise, and generally to do and receive anything that the
granting party is or may be entitled to do or receive thereunder or with respect
thereto.
 
“Indenture” means the Indenture, dated as of April 1, 2014, between the Issuer
and the Indenture Trustee.
 
“Indenture Trustee” means U.S. Bank, as indenture trustee under the Indenture,
and its successors in such capacity.
 
“Independent” means, with respect to any Person, that such Person (i) is in fact
independent of the Issuer, any other obligor on the Notes, the Transferor, the
Servicer and any of their respective Affiliates, (ii) does not have any direct
financial interest or any material indirect financial interest in the Issuer,
any such other obligor, the Transferor, the Servicer or any of their respective
Affiliates and (iii) is not connected with the Issuer, any such other obligor,
the Transferor, the Servicer or any of their respective Affiliates as an
officer, employee, promoter, underwriter, trustee, partner, director or
individual or entity performing similar functions.
 
“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and
acceptable to the Indenture Trustee in the exercise of reasonable care, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” and the signer is Independent within the meaning thereof.
 
“Initial Class A-1 Note Balance” means $393,000,000.
 
 
 
A1-11

--------------------------------------------------------------------------------

 
 
“Initial Class A-2-A Note Balance” means $405,000,000.
 
“Initial Class A-2-B Note Balance” means $405,000,000.
 
“Initial Class A-3 Note Balance” means $564,290,000.
 
“Initial Class A-4 Note Balance” means $220,000,000.
 
“Initial Note Balance” means, as the context may require, with respect to
(i) all of the Notes, $1,987,290,000 or (ii) any Note, an amount equal to the
Initial Class A-1 Note Balance, the Initial Class A-2-A Note Balance, the
Initial Class A-2-B Note Balance, the Initial Class A-3 Note Balance or the
Initial Class A-4 Note Balance, as the case may be.
 
“Insolvency Event” means, with respect to any Person, (i) the making of a
general assignment for the benefit of creditors; (ii) the filing of a voluntary
petition in bankruptcy; (iii) being adjudged as bankrupt or insolvent, or having
had entered against such Person an order for relief in any bankruptcy or
insolvency Proceeding; (iv) the filing by such Person of a petition or answer
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any Insolvency Laws; (v) the filing by such
Person of an answer or other pleading admitting or failing to contest the
material allegations of a petition filed against such Person in any proceeding
specified in clause (viii) below; (vi) the seeking, consenting to or acquiescing
in the appointment of a trustee, receiver, liquidator or similar official of
such Person or of all or any substantial part of the assets of such Person;
(vii) the failure by such Person generally to pay its debts as such debts become
due; (viii) the failure to obtain dismissal within 90 days of the commencement
of any Proceeding against such Person seeking (a) reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, or (b) the appointment of a trustee, liquidator,
receiver or similar official, in each case of such Person or of such Person’s
assets or any substantial portion thereof; and (ix) the taking of action by such
Person in furtherance of any of the foregoing.  The foregoing definition of
“Insolvency Event” is intended to replace and shall supersede and replace the
definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the
Delaware Limited Liability Company Act.
 
“Insolvency Laws” means the Bankruptcy Code and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
 
“Interest Distributable Amount” means, with respect to the 2014-A ABS Notes and
any Payment Date and the related Interest Period, the sum of:
 
(i)           the portion of the Interest Distributable Amount with respect to
the immediately preceding Payment Date that was not paid on such date plus
 
(ii)           in the case of (a) the Class A-1 Notes and the Class A-2-B Notes,
the product of (1) the Note Balance for the related Class as of the first day of
such Interest Period, times (2) the Interest Rate for such Class, times (3) a
fraction, (A) the numerator of which is the actual number of days in the related
Interest Period and (B) the
 
 
 
A1-12

--------------------------------------------------------------------------------

 
 
 
denominator of which is 360 or (b) the Class A-2-A Notes, the Class A-3 Notes
and the Class A-4 Notes, the product of (1) the Note Balance for the related
Class as of the first day of such Interest Period, times (2) the Interest Rate
for such Class, times (3) a fraction, (A) the numerator of which is 30 (or, in
the case of the first Payment Date, 36) and (B) the denominator of which is 360.
 
“Interest Period” means, with respect to the 2014-A ABS Notes, with respect to
any Payment Date and (i) the Class A-1 Notes and the Class A-2-B Notes, the
period from and including the previous Payment Date (or, in the case of the
first Payment Date or if no interest has yet been paid, from and including the
2014-A Closing Date) to, but excluding, the related Payment Date and (ii) the
Class A-2-A Notes, Class A-3 Notes and Class A-4 Notes, the period from and
including the 15th day of the month in which the preceding Payment Date occurred
(or, in the case of the first Payment Date or if no interest has yet been paid,
from and including the 2014-A Closing Date) to but excluding the 15th day of the
month in which such Payment Date occurs.
 
“Interest Rate” means the Class A-1 Interest Rate, the Class A-2-A Interest
Rate, the Class A-2-B Interest Rate, the Class A-3 Interest Rate or the Class
A-4 Interest Rate, as applicable.
 
“Issuer” means Mercedes-Benz Auto Lease Trust 2014-A, a Delaware statutory
trust.
 
“Issuer Basic Documents” means the 2014-A Basic Documents to which the Issuer is
a party.
 
“Issuer Obligations” means all amounts and obligations which the Issuer may at
any time owe under the 2014-A Basic Documents, including to the Indenture
Trustee for the benefit of the Noteholders under the Indenture or the other
2014-A Basic Documents.
 
“Issuer Order” and “Issuer Request” means a written order of or request by the
Issuer, signed by an Authorized Officer and delivered to the Indenture Trustee.
 
“Item 1119 Party” means the Transferor, the Seller, the Servicer, the Indenture
Trustee, the Owner Trustee and any other material transaction party, as
identified in Schedule A to the 2014-A Exchange Note Supplement.
 
“LIBOR” means, with respect to any Interest Period, the London interbank offered
rate for deposits in U.S. dollars having a maturity of one month commencing on
the related LIBOR Determination Date which appears on Reuters Screen LIBOR01
Page as of 11:00 a.m., London time, on such LIBOR Determination Date; provided,
however, that for the first Interest Period, LIBOR shall mean an interpolated
rate for deposits based on London interbank offered rates for deposits in U.S.
dollars for a period that corresponds to the actual number of days in the first
Interest Period.  If the rates used to determine LIBOR do not appear on the
Reuters Screen LIBOR01 Page, the rates for that day will be determined on the
basis of the rates at which deposits in U.S. dollars, having a maturity of one
month and in a principal balance of not less than U.S. $1,000,000 are offered at
approximately 11:00 a.m., London time, on such LIBOR Determination Date to prime
banks in the London interbank market by the reference banks.  The Indenture
Trustee will request the principal London office of each of such reference bank
to
 
 
 
A1-13

--------------------------------------------------------------------------------

 
 
provide a quotation of its rate.  If at least two such quotations are provided,
the rate for that day will be the arithmetic mean to the nearest 1/100,000 of
1.00% (0.0000001), with five one-millionths of a percentage point rounded
upward, of all such quotations.  If fewer than two such quotations are provided,
the rate for that day will be the arithmetic mean to the nearest 1/100,000 of
1.00% (0.0000001), with five one-millionths of a percentage point rounded
upward, of the offered per annum rates that one or more leading banks in New
York City, selected by the Indenture Trustee (after consultation with the
Transferor), are quoting as of approximately 11:00 a.m., New York City time, on
such LIBOR Determination Date to leading European banks for U.S. dollar deposits
for that maturity; provided, that if the banks selected as aforesaid are not
quoting as mentioned in this sentence, LIBOR in effect for the applicable
Interest Period will be LIBOR in effect for the previous Interest Period.  The
reference banks will be the four major banks in the London interbank market
selected by the Indenture Trustee (after consultation with the Transferor).
 
“LIBOR Determination Date” means, with respect to the Interest Period (i)
relating to the first Payment Date, the second London Business Day prior to the
2014-A Closing Date and (ii) for any other Payment Date, the second London
Business Day prior to the immediately preceding Payment Date.
 
“Liquidated Lease” means, with respect to any Collection Period, a Lease (i) in
respect of which the related Leased Vehicle was sold or otherwise disposed of by
the Servicer following the scheduled or early termination of such Lease or
(ii) that terminated more than 120 days prior to the end of such Collection
Period and the related Leased Vehicle has not been sold or otherwise disposed of
by the Servicer as of the end of such Collection Period.
 
“London Business Day” means any day other than a Saturday, Sunday or day on
which banking institutions in London, England are authorized or obligated by law
or government decree be closed.
 
“Majority Noteholders” means, as of any date, the Holders of at least a majority
of the Outstanding Amount of (i) the 2014-A ABS Notes or (ii) any Class of
Notes, as indicated by the context.
 
“MBFS USA” means Mercedes-Benz Financial Services USA LLC (f/k/a DCFS USA LLC).
 
“Monthly Investor Report” means, with respect to any Collection Period and the
related Payment Date, a servicing report setting forth 2014-A Collections and
certain other information regarding the 2014-A Reference Pool received during or
in respect of such Collection Period and the payments due on such Payment Date
with respect to the 2014-A Exchange Note and the 2014-A ABS Notes, in
substantially the form of Exhibit C to the 2014-A Servicing Supplement.
 
“Monthly Remittance Condition” means (i) that MBFS USA is the Servicer and is a
direct or indirect wholly owned subsidiary of Daimler AG, (ii) there exists no
Servicer Event of Default and (iii) with respect to (a) Standard & Poor’s,
Daimler AG’s short-term unsecured debt is rated at least “A-1” by Standard &
Poor’s and (b) Moody’s, Daimler AG’s short-term unsecured debt is rated at least
“P-1” by Moody’s.
 
 
A1-14

--------------------------------------------------------------------------------

 
“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.
 
“Note Balance” means, as of any date, the sum of the Class A-1 Note Balance, the
Class A-2-A Note Balance, the Class A-2-B Note Balance, the Class A-3 Note
Balance and the Class A-4 Note Balance.
 
“Note Factor” means, with respect to each Class of the 2014-A ABS Notes on any
Payment Date, the four or more digit decimal equivalent of a fraction the
numerator of which is the Outstanding Amount of such Class of 2014-A ABS Notes
on such Payment Date (after giving effect to any payment of principal on such
Payment Date) and the denominator of which is the Initial Class A-1 Note
Balance, the Initial Class A-2-A Note Balance, the Initial Class A-2-B Note
Balance, the Initial Class A-3 Note Balance or the Initial Class A-4 Note
Balance, as applicable.
 
“Note Owner” means, with respect to any Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).
 
“Note Paying Agent” means the Indenture Trustee or any other Person that meets
the eligibility standards for the Indenture Trustee specified in Section 6.11 of
the Indenture and is authorized by the Issuer to make payments to and
distributions from the 2014-A Distribution Account, including payments of
principal of or interest on the 2014-A ABS Notes on behalf of the Issuer.
 
“Note Redemption Price” means, an amount equal to the sum of (i) the Note
Balance as of the Redemption Date, (ii) the Interest Distributable Amount
payable on the Payment Date on which the redemption occurs and (iii) all Issuer
Obligations.
 
“Note Register” and “Note Registrar” have the meanings specified in
Section 2.05(a) of the Indenture.
 
“Noteholder” or “Holder” means, as of any date, the Person in whose name a
2014-A ABS Note is registered on the Note Register on the applicable Record
Date.
 
“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and
the Class A-4 Notes.
 
“Officer’s Certificate” means, with respect to (i) the Servicer, the Transferor
or the Administrator, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer, the secretary, any assistant secretary or the controller of
the Servicer, the Transferor or the Administrator, as the case may be, and
(ii) the Issuer or the Owner Trustee, a certificate signed by any Authorized
Officer of the Issuer or the Owner Trustee, under the circumstances described
in, and otherwise complying with, Section 11.01 of the Indenture, and delivered
to the Indenture Trustee.  Unless
 
 
 
A1-15

--------------------------------------------------------------------------------

 
 
otherwise specified by the context, any reference in the Indenture to an
Officer’s Certificate shall be to an Officer’s Certificate of the Issuer.
 
“Opinion of Counsel” means a written opinion of counsel who may, except as
otherwise provided in the 2014-A Basic Documents, be employees of or counsel to
the Issuer, either Trustee, the Servicer or any of their respective Affiliates
and, in the case of an opinion of counsel to be delivered to a party to the
2014-A Basic Documents or another entity (i) is delivered by counsel reasonably
acceptable to the related recipient and (ii) is addressed to the related
recipient.
 
“Outstanding” means, as of any date, all 2014-A ABS Notes authenticated and
delivered under the Indenture on or before such date except:
 
(i)           2014-A ABS Notes that have been cancelled by the Note Registrar or
delivered to the Note Registrar for cancellation;
 
(ii)           2014-A ABS Notes to the extent an amount necessary to pay all or
such portion of such 2014-A ABS Notes has been deposited with the Indenture
Trustee or any Note Paying Agent in trust for the Noteholders of such 2014-A ABS
Notes on or before such date; provided that if such 2014-A ABS Notes are to be
redeemed, notice of such redemption has been duly given pursuant to the
Indenture or provision for such notice has been made, satisfactory to the
Indenture Trustee; and
 
(iii)           2014-A ABS Notes in exchange for or in lieu of which other
2014-A ABS Notes have been authenticated and delivered pursuant to the Indenture
unless proof satisfactory to the Indenture Trustee is presented that a Protected
Purchaser holds any such 2014-A ABS Notes;
 
provided that in determining (a) whether the Noteholders of 2014-A ABS Notes
evidencing the requisite Note Balance have given any request, demand,
authorization, direction, notice, consent, or waiver under any 2014-A Basic
Document, 2014-A ABS Notes owned by the Issuer, the Transferor, the Servicer or
any of their respective Affiliates will be disregarded and deemed not to be
Outstanding and (b) whether the Indenture Trustee is protected in relying on any
such request, demand, authorization, direction, notice, consent or waiver, only
2014-A ABS Notes that an Authorized Officer of the Indenture Trustee knows to be
so owned will be disregarded and deemed not to be Outstanding; and, provided,
further, that, notwithstanding the foregoing,  Notes owned by the Issuer, the
Transferor, the Servicer or any of their respective Affiliates will be treated
as Outstanding if no other Notes remain Outstanding.
 
“Outstanding Amount” means, as of any date, the Note Balance of all Outstanding
2014-A ABS Notes.
 
“Outstanding Balance” means, with respect to a 2014-A Lease, the Securitization
Value of such 2014-A Lease as of the 2014-A Cutoff Date less the principal
portion of all payments made in respect of such 2014-A Lease since the 2014-A
Cutoff Date.
 
“Owner Trustee” means Wilmington Trust, solely in its capacity as owner trustee
under the Trust Agreement and not in its individual capacity, and any successor
in such capacity.
 
 
A1-16

--------------------------------------------------------------------------------

 
“Paying Agent” means the Indenture Trustee or any other Person appointed as such
pursuant to Section 3.11 of the Trust Agreement.
 
“Payment Date” means, with respect to the 2014-A Exchange Note and the 2014-A
ABS Notes, the 15th day of each calendar month, or, if such day is not a
Business Day, the next Business Day, beginning May 15, 2014.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Performance Certification” means each certification delivered to the Certifying
Person pursuant to Article Seven of the 2014-A Exchange Note Supplement.
 
“Permitted Investments” means, with respect to any 2014-A Bank Account,
book-entry securities, negotiable instruments or securities represented by
instruments in bearer or registered form with maturities not exceeding the
Deposit Date relating to the next Payment Date that evidence:
 
 (i)           direct non-callable obligations of, and obligations fully
guaranteed as to timely payment by, the United States;
 
 (ii)           demand deposits, time deposits, certificates of deposit or
bankers’ acceptances of any depository institution or trust company (a)
incorporated under the laws of the United States, any State or any United States
branch of a foreign bank, (b) subject to supervision and examination by federal
or State banking or depository institution authorities and (c) at the time of
the investment or contractual commitment to invest therein, the commercial paper
or other short-term unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of which have the Required Rating;
 
 (iii)           commercial paper, including asset-backed commercial paper,
having, at the time of the investment or contractual commitment to invest
therein, the Required Rating;
 
 (iv)           investments in money market funds having, at the time of the
investment or contractual commitment to invest therein, a rating from at least
one Rating Agency and from each Rating Agency that rates such investment in the
highest investment category granted thereby (including funds for which the
Administrative Agent or any of its Affiliates is investment manager or advisor);
and
 
 (v)           repurchase obligations with respect to any security that is a
direct non-callable obligation of, or fully guaranteed by, the United States or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States, in either case entered into with a
depository institution or trust company (acting as principal) described in
clause (ii) above.
 
Notwithstanding the foregoing, (a) except as otherwise provided in the 2014-A
Servicing Supplement, each of the foregoing obligations, instruments and
securities shall mature no later than the Business Day immediately preceding the
date on which such funds are required to be
 
 
 
A1-17

--------------------------------------------------------------------------------

 
 
available for application pursuant to any related 2014-A Basic Document (other
than in the case of the investment of monies in obligations, instruments or
securities of which the entity at which the related 2014-A Bank Account is
located is the obligor, which may mature on such date), and shall be held to
such maturity, (b) no Permitted Investment may be purchased at a premium, (c) no
obligation or security may be a Permitted Investment unless (1) the Titling
Trustee has Control over such obligation or security and (2) at the time such
obligation or security was delivered to the Titling Trustee or the Titling
Trustee or the Security Trustee became the related Entitlement Holder, such
entity did not have notice of any adverse claim with respect thereto within the
meaning of Section 8-105 of the UCC and (d) any reference to the highest
available credit rating of an obligation shall exclude any “+” signs associated
with such rating.
 
“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.06 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.
 
“Principal Distribution Amount” means, for any Payment Date, to the extent of
funds available for payment, the sum of the Priority Principal Distribution
Amount and the Regular Principal Distribution Amount, not to exceed the
outstanding Note Balance.
 
“Priority Principal Distribution Amount” means, with respect to any Payment
Date, an amount not less than zero, equal to (i) the Outstanding Amount of the
Notes as of the preceding Payment Date (after giving effect to any principal
payments made on the Notes on such preceding Payment Date) or, in the case of
the first Payment Date, the Initial Note Balance, minus (ii) the 2014-A
Aggregate Securitization Value at the end of the related Collection Period;
provided, however, that the Priority Principal Distribution Amount on and after
the Final Scheduled Payment Date of any Class of the Notes will not be less than
the amount that is necessary to reduce the Note Balance of that Class of Notes
to zero.
 
“Provided Information” means, with respect to (i) the Indenture Trustee, the
Servicing Criteria Assessment provided under Section 7.05 of the 2014-A Exchange
Note Supplement by or on behalf of the Indenture Trustee and (ii) the Servicer,
the information provided pursuant to Sections 6.03 and 6.04 of the 2014-A
Servicing Supplement, by or on behalf of the Servicer.
 
“Rating Agency” means each of Moody’s and Standard & Poor’s; provided, however,
that if either of Moody’s or Standard & Poor’s ceases to exist, Rating Agency
shall mean any nationally recognized statistical rating organization or other
comparable Person designated by the Issuer to replace such Person, written
notice of which designation shall have been given to the Transferor, the
Servicer and the Trustees.
 
“Rating Agency Condition” means, with respect to any action, and each Rating
Agency, either (i) written confirmation by that Rating Agency that such action
will not cause such Rating Agency to qualify, reduce or withdraw any of its
then-current ratings assigned to the Notes or (ii) that such Rating Agency has
been given at least ten days’ prior written notice of such action and such
Rating Agency has not issued any written notice that such action would cause
such Rating Agency to qualify, reduce or withdraw any of its then-current
ratings assigned to the Notes.
 
 
A1-18

--------------------------------------------------------------------------------

 
“Record Date” means, with respect to a Payment Date or Redemption Date, the
close of business on the day immediately preceding such Payment Date or
Redemption Date; provided, however, that if Definitive Notes have been issued
pursuant to the Indenture, Record Date shall mean, with respect to the 2014-A
ABS Notes and any Payment Date or Redemption Date, the last day of the preceding
Collection Period.
 
“Redemption Date” means, with respect to the redemption of the 2014-A ABS Notes
pursuant to Section 10.01 of the Indenture, the Payment Date specified by the
Servicer pursuant to such Section.
 
“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the applicable Record Date.
 
“Registered Pledgee” means, with respect to the 2014-A Exchange Note, the Person
listed in the Exchange Note Register as the registered pledgee of the 2014-A
Exchange Note.
 
“Regular Principal Distribution Amount” means, with respect to any Payment Date,
an amount not less than zero, equal to (i) the excess, if any, of (a) the
Outstanding Amount of the Notes as of the preceding Payment Date (after giving
effect to any principal payments made on the Notes on such preceding Payment
Date) or, in the case of the first Payment Date, the Initial Note Balance, minus
(b) the 2014-A Aggregate Securitization Value as of the last day of the related
Collection Period minus the Target Overcollateralization Amount minus (ii) the
Priority Principal Distribution Amount, if any, with respect to such Payment
Date.
 
“Reportable Event” means any event required to be reported on Form 8-K,
including each event specified on Part IV of Schedule B of the 2014-A Servicing
Supplement (i) for which such Person is the responsible party and (ii) of which
such Person (or in the case of the Indenture Trustee, as Responsible Officer of
such Person) has actual knowledge.
 
“Representatives” means Citigroup Global Markets Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and BNP Paribas Securities Corp., each in its
capacity as representative of the underwriters named in the Underwriting
Agreement.
 
“Repurchase Payment” means, with respect to a 2014-A Lease and the related
2014-A Vehicle required to be purchased by the Servicer pursuant to
Section 3.05(a) of the 2014-A Servicing Supplement, the Outstanding Balance of
such 2014-A Lease plus any accrued but unpaid interest thereon.
 
“Required Reserve Amount” means, (i) $11,899,945.97 (i.e., 0.50% of the 2014-A
Cutoff Date Aggregate Securitization Value) or (ii) on any Payment Date
occurring on or after the date on which the Outstanding Amount of the Notes has
been reduced to zero, zero; provided that the Required Reserve Amount may not be
greater than the Note Balance of the Notes.
 
“Reserve Initial Deposit” means, with respect to the 2014-A Reserve Account,
$11,899,945.97 (i.e., 0.50% of the 2014-A Cutoff Date Aggregate Securitization
Value).
 
“Regulation AB” means subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1123, subject to such clarification and
interpretation as has been
 
 
 
A1-19

--------------------------------------------------------------------------------

 
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission, or as may be provided by the Commission or its
staff from time to time.
 
“Responsible Officer” means any officer of the Indenture Trustee within the
Corporate Trust Office, including any Vice President, Assistant Vice President,
Assistant Treasurer or Assistant Secretary or any other officer of the Indenture
Trustee customarily performing functions similar to those performed by any of
the above-designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject, in each case having
direct responsibility for the administration of the Indenture.


“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended.


“Sarbanes-Oxley Certification” means the certification concerning the Issuer, to
be signed by an officer of the Servicer or the Transferor and submitted to the
Commission pursuant to the Sarbanes-Oxley Act.
 
“Schedule of 2014-A Reference Pool Assets” means the Schedule of 2014-A
Reference Pool Assets appearing as Exhibit B to the 2014-A Exchange Note
Supplement and Exhibit A to the 2014-A Servicing Supplement.
 
“Scheduled Securitization Value” means, with respect to any 2014-A Lease and any
Collection Period:
 
(i)           if such 2014-A Lease is not covered by clauses (ii) and
(iii) below, as of the close of business on the last day of such Collection
Period, the sum of the present values of (a) all scheduled remaining Base
Monthly Payments due under that 2014-A Lease and (b) the Base Residual Value, in
each case discounted by using the related Securitization Rate;
 
(ii)           if such 2014-A Lease became a Defaulted Lease during or prior to
such Collection Period, zero; and
 
(iii)           if such 2014-A Lease became a Liquidated Lease, Extended Lease
or a Repurchased Lease prior to such Collection Period, zero.
 
“Second-Tier Assets” has the meaning specified in Section 2.01(a) of the
Second-Tier Sale Agreement.
 
“Second-Tier Sale Agreement” means the Second-Tier Sale Agreement, dated as of
April 1, 2014, between the Transferor, as seller, and the Issuer, as purchaser.
 
“Securities” means the 2014-A ABS Notes and the Certificates.
 
“Securities Act” means the Securities Act of 1933 15 U.S.C. 77a et seq., as
amended, and any regulations promulgated thereunder.
 
 
 
A1-20

--------------------------------------------------------------------------------

 
 
“Securities Intermediary” has the meaning specified in Section 1.01 of the ABS
Control Agreement.
 
“Securitization Rate” means, for any 2014-A Lease and the related 2014-A
Vehicle, the greater of (i) the Contract Rate set forth in the related lease
agreement and (ii) 6.75%.
 
“Securitization Transaction” means any transaction involving a sale or other
transfer of Leases and Leased Vehicles directly or indirectly to an issuing
entity in connection with the issuance of publicly offered or privately placed
rated or unrated asset-backed securities.
 
“Securitization Value” means, with respect to any 2014-A Lease:
 
(i)           for each 2014-A Lease as of the 2014-A Cutoff Date, the sum of the
present values of (a) all remaining Base Monthly Payments due under that 2014-A
Lease and (b) the Base Residual Value, in each case discounted by using the
related Securitization Rate;
 
(ii)           for each 2014-A Lease that was not or did not become a Defaulted
Lease or a Liquidated Lease as of the last day of any Collection Period , the
Securitization Value of such 2014-A Lease as of the 2014-A Cutoff Date, less the
principal portion of all payments made in respect of such 2014-A Lease since the
2014-A Cutoff Date;
 
(iii)           for which the related 2014-A Vehicle was repurchased by the
Servicer during or prior to the Collection Period before its Maturity Date
occurred, zero; and
 
(iv)           that became a Liquidated Lease or a Defaulted Lease during or
prior to the Collection Period before its Maturity Date occurred, zero.
 
“Securityholder” means any Noteholder or Certificateholder, as applicable.
 
“Servicer Event of Default” means any of the Exchange Note Servicer Events of
Default set forth in Section 7.01(a) of the 2014-A Servicing Supplement.
 
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.
 
“Servicing Criteria Assessment” means a report of the Indenture Trustee’s
assessment of compliance with the Servicing Criteria pursuant to Section 7.05 of
the 2014-A Exchange Note Supplement during the immediately preceding calendar
year, as set forth under Rules 13a-18 and 15d-18 of the Exchange Act and Item
1122 of Regulation AB.
 
“Servicing Supplement” means the 2014-A Servicing Supplement.
 
“Similar Law” means any federal, State, local or non-U.S. law that is
substantially similar to the prohibited transaction provisions of Section 406 of
ERISA or Section 4975 of the Code.
 
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business.
 
 
 
A1-21

--------------------------------------------------------------------------------

 
 
“Successor Servicer” means any entity appointed as a successor to the Servicer
pursuant the 2014-A Servicing Agreement.
 
“Target Overcollateralization Amount” means, with respect to any Payment Dates
an amount equal to 17.80% of the 2014-A Cutoff Date Aggregate Securitization
Value.
 
“Titling Trust Agreement” means the titling trust agreement, dated as of
June 18, 2007, as amended and restated as of August 1, 2007, as further amended
and restated as of April 1, 2008, in each case, among the Titling Trust
Administrator, the Initial Beneficiary and the Titling Trustee, as further
amended by the amendment to the titling trust agreement, dated as of March 1,
2009.
 
“Titling Trust Control Agreement” means the Titling Trust Account Control
Agreement, dated as of April 1, 2014, among the Titling Trust, the Indenture
Trustee and U.S. Bank National Association, in its capacity as a securities
intermediary.
 
“Transferor” means Daimler Trust Leasing LLC, a Delaware limited liability
company.
 
“Transition Costs” means the reasonable costs and expenses (including reasonable
attorneys’ fees but excluding overhead) incurred or payable by the Successor
Servicer in connection with the transfer of servicing (whether due to
termination, resignation or otherwise), including allowable compensation of
employees and overhead costs incurred or payable in connection with the transfer
of the Lease Files or any amendment to the 2014-A Servicing Agreement required
in connection with the transfer of servicing.
 
“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
April 1, 2014, between the Transferor and the Owner Trustee.
 
“Trust Estate” has the meaning specified in the Indenture.
 
“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the Closing Date, unless otherwise specifically provided in the Indenture.
 
“Trustees” means the Indenture Trustee and the Owner Trustee.
 
“Underwriting Agreement” means the Underwriting Agreement, dated April 1, 2014,
among the Transferor, MBFS USA and the Representatives.
 
“United States” or “U.S.” means the United States of America.
 
“U.S. Bank” means U.S. Bank National Association.
 
“U.S. Bank Trust” means U.S. Bank Trust National Association.
 
“Wilmington Trust” means Wilmington Trust, National Association.
 
 
 
 
A1-22

--------------------------------------------------------------------------------

 
 